Exhibit 10.1

 

 

 

Published CUSIP Number: 75935DAG8

$850,000,000

CREDIT AGREEMENT

Dated as of August 21, 2018

among

REINSURANCE GROUP OF AMERICA, INCORPORATED,

as the Loan Party,

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Syndication Agents,

and

BARCLAYS BANK PLC; HSBC BANK USA, NATIONAL ASSOCIATION;

KEYBANK NATIONAL ASSOCIATION, MIZUHO BANK, LTD.;

MUFG BANK, LTD.; ROYAL BANK OF CANADA;

AND SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

U.S. BANK NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      33  

1.03

  Accounting Terms      34  

1.04

  Rounding      35  

1.05

  Exchange Rates; Currency Equivalents      35  

1.06

  Change of Currency      35  

1.07

  Times of Day      36  

1.08

  Letter of Credit Amounts      36  

1.09

  Additional Alternative Currencies      36  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     37  

2.01

  Loans      37  

2.02

  Borrowings, Conversions and Continuations of Loans      37  

2.03

  Letters of Credit      39  

2.04

  Swing Line Loans      53  

2.05

  Prepayments      55  

2.06

  Termination or Reduction of Commitments      57  

2.07

  Repayment of Loans      58  

2.08

  Interest      58  

2.09

  Fees      59  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     59  

2.11

  Evidence of Debt      60  

2.12

  Payments Generally; Administrative Agent’s Clawback      60  

2.13

  Sharing of Payments by Lenders      63  

2.14

  Respective Obligations of Loan Parties; Additional Loan Parties      63  

2.15

  Extension of Maturity Date      65  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

2.16

  Increase in Commitments      66  

2.17

  Cash Collateral      67  

2.18

  Defaulting Lenders      68  

2.19

  Cashless Settlements      71  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     71  

3.01

  Taxes      71  

3.02

  Illegality      75  

3.03

  Inability to Determine Rates      76  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      77  

3.05

  Compensation for Losses      79  

3.06

  Mitigation Obligations; Replacement of Lenders      79  

3.07

  Survival      80  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     80  

4.01

  Conditions of Closing Date      80  

4.02

  Conditions to all Credit Extensions      82  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     82  

5.01

  Existence, Qualification and Power      82  

5.02

  Authorization; No Contravention      83  

5.03

  Governmental Authorization; Other Consents      83  

5.04

  Binding Effect      83  

5.05

  Financial Statements      83  

5.06

  Litigation      84  

5.07

  No Default      84  

5.08

  Ownership of Property; Liens      84  

5.09

  Burdensome Provisions      84  

5.10

  Pari Passu Status      84  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

5.11

  Taxes      84  

5.12

  ERISA Compliance      85  

5.13

  Subsidiaries      85  

5.14

  Margin Regulations; Investment Company Act      85  

5.15

  Disclosure      86  

5.16

  Compliance with Laws      86  

5.17

  Taxpayer Identification Number; Other Identifying Information      86  

5.18

  Anti-Corruption Laws and Sanctions      86  

5.19

  Plan Assets; Prohibited Transactions      87  

ARTICLE VI. AFFIRMATIVE COVENANTS

     87  

6.01

  Financial Statements      87  

6.02

  Certificates; Other Information      88  

6.03

  Notices      90  

6.04

  Payment of Obligations      91  

6.05

  Preservation of Existence, Etc      91  

6.06

  Maintenance of Properties      91  

6.07

  Maintenance of Insurance      91  

6.08

  Compliance with Laws      91  

6.09

  Books and Records      92  

6.10

  Inspection Rights      92  

6.11

  Use of Proceeds      92  

6.12

  Approvals and Authorizations; Enforceability      92  

ARTICLE VII. NEGATIVE COVENANTS

     92  

7.01

  Liens      92  

7.02

  Guaranties      93  

7.03

  Indebtedness      93  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

7.04

  Merger or Consolidation      93  

7.05

  Dispositions      93  

7.06

  Restricted Payments      94  

7.07

  Issuance or Disposition of Equity Interests      94  

7.08

  Transactions with Affiliates      94  

7.09

  Burdensome Agreements      94  

7.10

  Financial Covenants      94  

7.11

  Line of Business; Acquisitions      94  

7.12

  Use of Proceeds      95  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     95  

8.01

  Events of Default      95  

8.02

  Remedies Upon Event of Default      98  

8.03

  Application of Funds      98  

ARTICLE IX. ADMINISTRATIVE AGENT

     99  

9.01

  Appointment and Authority      99  

9.02

  Rights as a Lender      99  

9.03

  Exculpatory Provisions      100  

9.04

  Reliance by Administrative Agent      101  

9.05

  Delegation of Duties      101  

9.06

  Resignation of Administrative Agent      102  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      103  

9.08

  No Other Duties, Etc      103  

9.09

  Administrative Agent May File Proofs of Claim      104  

9.10

  Certain ERISA Matters      104  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

ARTICLE X. MISCELLANEOUS

     106  

10.01

  Amendments, Etc      106  

10.02

  Notices; Effectiveness; Electronic Communication      108  

10.03

  No Waiver; Cumulative Remedies      110  

10.04

  Expenses; Indemnity; Damage Waiver      110  

10.05

  Payments Set Aside      112  

10.06

  Successors and Assigns      112  

10.07

  Treatment of Certain Information; Confidentiality      118  

10.08

  Right of Setoff      119  

10.09

  Interest Rate Limitation      119  

10.10

  Counterparts; Integration; Effectiveness; Electronic Execution of Assignments
and Certain Other Documents      120  

10.11

  Survival of Representations and Warranties      120  

10.12

  Severability      120  

10.13

  Replacement of Lenders      121  

10.14

  Governing Law; Jurisdiction; Etc      121  

10.15

  Waiver of Jury Trial      122  

10.16

  No Advisory or Fiduciary Responsibility      122  

10.17

  NAIC Approved Lender      123  

10.18

  USA PATRIOT Act Notice      123  

10.19

  Judgment Currency      123  

10.20

  ENTIRE AGREEMENT      124  

10.21

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      124  

ARTICLE XI. CONTINUING COMPANY GUARANTY

     124  

11.01

  Guaranty      124  

11.02

  Rights of Lenders      125  

11.03

  Certain Waivers      125  

11.04

  Obligations Independent      125  

11.05

  Subrogation      125  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

11.06

  Termination; Reinstatement      126  

11.07

  Subordination      126  

11.08

  Stay of Acceleration      126  

11.09

  Condition of Loan Parties      126     SIGNATURES      S-1  

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

10.02

   Administrative Agent’s Office; L/C Issuer’s Office; Certain Addresses for
Notices

EXHIBITS

 

  

Form of

A

   Loan Notice

B

   Swing Line Loan Notice

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Loan Party Request and Assumption Agreement

G

   Loan Party Notice

H

   Tax Forms

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) is entered into as of August 21, 2018,
among REINSURANCE GROUP OF AMERICA, INCORPORATED, a Missouri corporation (the
“Company” and a “Loan Party”), and any Wholly Owned Subsidiary of the Company
made a party to this Agreement pursuant to Section 2.14(b) (each a “Loan Party”
and, together with the Company, the “Loan Parties”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and
L/C Issuer, and BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Joint Syndication Agents.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Adjusted Consolidated Net Worth” means, at any time, without duplication,
Consolidated Net Worth less consolidated Mandatorily Redeemable Stock (except to
the extent deducted in calculating Consolidated Net Worth) plus the aggregate
outstanding amount of Hybrid Securities not in excess of the Hybrid Exclusion
Amount, in each case, as of such time. Additionally, any mezzanine equity,
Perpetual Preferred Stock or other securities issued from time to time by the
Company or an affiliated special purpose entity will be accorded the same
treatment as given by S&P to such mezzanine equity, Perpetual Preferred Stock or
other securities. For the purpose of calculating Adjusted Consolidated Net
Worth, Hybrid Securities shall be treated in a manner consistent with S&P’s
treatment of such Hybrid Securities as of the later of (x) the date of such
Hybrid Securities’ issuance or (y) the Closing Date.

“Administrative Agent” means U.S. Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth in
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Lender” means the Company, a Loan Party, and any Affiliate or
Subsidiary of the Company or a Loan Party.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $850,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means each of British Sterling, Canadian Dollars, Euro,
Hong Kong Dollars, Japanese Yen and each other currency (other than Dollars)
that is approved in accordance with Sections 1.06 and 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or an L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Alternative Reserve Agreements” means documentation and commitments relating to
a transaction entered into by the Company and/or its Subsidiaries to finance the
regulatory or operational requirements, including regulatory reserve collateral
requirements, of an Insurance Company or a Risk Counterparty, including, but not
limited to: (i) the creation and financing of Special Subsidiaries or Risk
Counterparties, (ii) the creation and financing of special purpose entities,
(iii) entering into reinsurance arrangements or longevity protection agreements
with affiliated and non-affiliated parties, (iv) the issuance of notes,
securities, guaranteed interest contracts or other obligations to affiliated and
non-affiliated parties, (v) entering into financial guarantee policies,
derivative agreements, securities lending agreements, letter of credit
facilities or other obligations, and/or (vi) the making of agreements ancillary
to the above.

“Anniversary Date” shall have the meaning set forth in Section 2.15(a).

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act and the UK
Bribery Act 2010, The Currency and Foreign Transactions Reporting Act (also
known as the Bank Secrecy Act), as amended, the Money Laundering Control Act of
1986, as amended, any other anti-money laundering laws or regulations enforced
by the Financial Crimes Enforcement Network or the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), as amended, as amended from
time to time.

“Applicable Insurance Regulatory Authority” means, for any Insurance Company, an
insurance commission or similar administrative authority or agency to which such
Person is subject.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the twelfth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time (subject to
required adjustments as provided in Section 2.18(a)(iv)). If the Commitment of
each Lender to make Credit Extensions and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect (giving effect to any subsequent assignments or
adjustments as provided in Section 2.18.) The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, for any day, as to the Facility Fee and Letter of
Credit Fees payable hereunder or as to any Eurocurrency Rate Loans or Base Rate
Loans, as the case may be, the applicable percentages per annum determined by
reference to the Credit Ratings applicable on such day as set forth below from
Moody’s and S&P:

 

Pricing
Level

  

Credit Rating

   Facility Fee     Letter of Credit
Fee     Eurocurrency Rate Loans     Base Rate Loans  

1

   A+ / A1 or better      0.100 %      0.775 %      0.900 %      0.000 % 

2

   A / A2      0.125 %      0.875 %      1.000 %      0.000 % 

3

   A- / A3      0.150 %      0.975 %      1.100 %      0.100 % 

4

   BBB+ / Baa1      0.175 %      1.075 %      1.200 %      0.200 % 

5

   BBB / Baa2 or worse      0.225 %      1.275 %      1.400 %      0.400 % 

Initially, the Applicable Rate shall be determined based upon Pricing Level 3.

Notwithstanding anything herein to the contrary:

(a) if the Credit Ratings issued by Moody’s and S&P differ by one level, then
the Pricing Level for the higher of such Credit Ratings shall apply (with the
Credit Rating for Pricing Level 1 being the highest and the Credit Rating for
Pricing Level 5 being the lowest);

(b) if the Credit Ratings issued by Moody’s and S&P differ by more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Credit Rating shall apply;

(c) if only one of Moody’s and S&P shall have in effect a Credit Rating, then
the Pricing Level shall be determined by reference to the available Credit
Rating; and

(d) if neither Moody’s nor S&P shall have in effect a Credit Rating, then
Pricing Level 5 shall apply.

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a publicly announced change in
the Credit Rating after the Closing Date shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of either Moody’s or S&P shall change, or if either Moody’s or S&P shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
Credit Rating Agency and, pending the effectiveness of any such amendment or
replacement, for purposes of determining the Applicable Rate, the Credit Rating
of the affected Credit Rating Agency shall be deemed to the Credit Rating of
such Credit Rating Agency as most recently in effect prior to such change or
cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or an L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, U.S. Bank National Association, in its capacity
as joint lead arranger and joint bookrunner, JPMorgan Chase Bank, N.A., in its
capacity as joint lead arranger and joint bookrunner, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), in its capacity as joint lead arranger and joint
bookrunner, and Wells Fargo Securities, LLC, in its capacity as joint lead
arranger and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Consolidated
Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) 0.00%, (b) the Prime Rate,
(c) the NYFRB Rate plus 0.50% and (d) LIBOR for an Interest Period of one month
plus 1.00%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the NYFRB Rate or LIBOR.

“Base Rate Loan” means a Loan that bears interest at the Base Rate, plus the
Applicable Rate for Base Rate Loans. All Base Rate Loans shall be denominated in
Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Sections 2.01 and
2.02.

“British Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, a state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, or a state where an L/C Issuer’s
Office is located, and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

5



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;

provided, that, when used in connection with a Eurocurrency Rate Loan for
Canadian Dollars or Hong Kong Dollars, the term “Business Day” shall exclude any
day on which banks are not open for general business in the principal financial
center of the country of that currency.

“Canadian Dollar” means the lawful currency of Canada.

“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b) an
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“CDOR Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any Law,
(b) any change in any Law or in the administration, interpretation, or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the

 

6



--------------------------------------------------------------------------------

Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by the holders of the Company’s equity interests in
accordance with the Company’s organizational documents (in effect as of the
Closing Date) and was not formally opposed by the board of directors or other
equivalent governing body of the Company.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Company pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders as provided in Article XI.

“Competitor” means a Person which itself, or any Affiliate thereof, is engaged
in the same or similar business of the Company or any of its subsidiaries at the
time in question, which has been designated in writing from time to time by the
Company to the Administrative Agent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confirming Bank” means, with respect to any Lender or proposed Lender, any
other Person which is listed on the NAIC Approved Bank List that has agreed, by
delivery of an agreement between such Lender and such other Person in a written
agreement satisfactory to the Administrative Agent, to act as a fronting bank to
(a) honor the obligations of such Lender in respect of a draft complying with
the terms of a Multi-Issuer Letter of Credit, as if, and to the extent, such
other Person were the “issuing bank” (in place of such Lender) named in such
Multi-Issuer Letter of Credit or (b) issue such Lender’s percentage of each
Multi-Issuer Letter of Credit on behalf of such Lender.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated, including as minimum or alternative
minimum taxes) or that are franchise, capital stock, net worth or registration
Taxes or branch profits Taxes, or similar Taxes that may be based on gross
income, but not gross receipts.

“Consolidated Indebtedness” means, at any time, the consolidated Indebtedness of
the Company and its Consolidated Subsidiaries determined in accordance with GAAP
as of such time and, to the extent not otherwise included as consolidated
Indebtedness of the Company and its Consolidated Subsidiaries, Guaranties by the
Company or any Consolidated Subsidiary of any funded Indebtedness of a
Subsidiary that is not a Consolidated Subsidiary; provided, however, for
purposes of calculating the covenant contained in Section 7.10(b), Consolidated
Indebtedness shall not include (i) the obligation of the Company or any
Subsidiary under letters of credit and under Guaranties of reimbursement
obligations with respect to such letters of credit to the extent undrawn (or, if
a demand has been made under any such letter of credit, then Consolidated
Indebtedness shall not include the portion of the demanded amount that has been
repaid), (ii) the obligation of the Company or any Subsidiary under any
Insurance Subsidiary Guaranty to the extent no demand has been made or deemed
made on such Insurance Subsidiary Guaranty (or, if a demand has been made under
such Insurance Subsidiary Guaranty, to the extent the demanded amount has been
paid), (iii) the aggregate outstanding Indebtedness evidenced by Hybrid
Securities to the extent such Indebtedness does not exceed the Hybrid Exclusion
Amount, (iv) Indebtedness under Alternative Reserve Agreements to the extent
neither S&P nor Moody’s includes indebtedness under such Alternative Reserve
Agreements as financial leverage, (v) any additional mezzanine equity, Perpetual
Preferred Stock or other securities issued from time to time by the Company or
an affiliated special purpose entity to the extent that they are treated as
equity by S&P, (vi) Indebtedness related to Swap Contracts, (vii) Indebtedness
related to repurchase and reverse repurchase agreements and (viii) Indebtedness
related to obligations under securities lending transactions. For the purpose of
calculating Consolidated Indebtedness, Hybrid Securities shall be treated in a
manner consistent with S&P’s treatment of such Hybrid Securities as of the later
of (x) the date of such Hybrid Securities’ issuance or (y) the Closing Date.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, at any time, without duplication, the
consolidated stockholders’ equity of the Company and its Consolidated
Subsidiaries (without any adjustments included in “accumulated other
comprehensive income or loss” according to FASB ASC 220).

“Consolidated Subsidiary” means, with respect to any Person at any time, any
other Person the accounts of which would be consolidated with those of such
first Person in its consolidated financial statements at such time.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swing
Line Borrowing, and (c) an L/C Credit Extension.

“Credit Rating” means a rating from time to time established by a Credit Rating
Agency of the Company’s non-credit-enhanced, senior unsecured long-term
indebtedness.

“Credit Rating Agency” means each of Moody’s and S&P.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions

 

9



--------------------------------------------------------------------------------

precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent or any L/C Issuer or Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company) or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Company, each L/C Issuer, the Swing Line
Lender and each Lender.

“Disclosure Letter” means the letter provided by the Loan Parties to the
Administrative Agent and Lenders as of the effective date of this Agreement.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders not less than two Business Days
prior to such date; provided that “Disqualified Institutions” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or an L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any political subdivision of the United States.

“DQ List” has the meaning specified in Section 10.06(g)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Federal Funds Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Effective
Federal Funds Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Electronic System” has the meaning specified in Section 6.02.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi), and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)). In no event
shall an Affiliated Lender be an Eligible Assignee.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase

 

11



--------------------------------------------------------------------------------

or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Rate” means a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

Eurocurrency Rate =

  LIBOR      1.00-Eurodollar Reserve Percentage   

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including, without limitation, any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

12



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to the Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of the
Guarantor of , or the grant by the Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of the Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of the Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Connection Income Taxes (i) imposed as a result of such Recipient
being organized under the Laws of, or having its principal office or, in the
case of any Lender, its applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) or (g) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 25, 2014 (as it may have been amended, modified or restated) among the
Company, certain additional loan parties, JPMorgan, as agent, and a syndicate of
lenders.

“Existing Guaranty” means (a) any Guaranty outstanding on the Closing Date, to
the extent described in the Disclosure Letter, and (b) any Guaranty that
constitutes a renewal, extension or replacement of an Existing Guaranty, but
only if (i) at the time such Guaranty is entered into and immediately after
giving effect thereto, no Default would exist, (ii) such Guaranty is binding
only on the obligor or obligors under the Guaranty so renewed, extended or
replaced, (iii) the principal amount of the obligations Guaranteed by such
Guaranty does not exceed the principal amount of the obligations Guaranteed by
the Guaranty so renewed, extended or replaced at the time of such renewal,
extension or replacement and (iv) the obligations Guaranteed by such Guaranty
bear interest at a rate per annum not exceeding the rate borne by the
obligations Guaranteed by the Guaranty so renewed, extended or replaced except
for any increase that is commercially reasonable at the time of such increase.

 

13



--------------------------------------------------------------------------------

“Existing Lender” means each lender party to the Existing Credit Agreement.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and more specifically listed in the Disclosure Letter.

“Existing Maturity Date” shall have the meaning set forth in Section 2.15(a).

“Existing Multi-Issuer Letters of Credit” means each Existing Letter of Credit
that is a Multi-Issuer Letter of Credit.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement between the United States
and any other jurisdiction implementing the foregoing (or any treaty, law,
regulation or other official guidance enacted in any jurisdiction relating to
any of the foregoing).

“Facility Fee” means the facility fee described in Section 2.09(a) hereof.

“Fee Letter” means one or more letter agreements, dated on or about July 16,
2018 among the Company, any Arranger and the other parties thereto.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronted Letters of Credit” means the letters of credit issued under
Section 2.03 that are not specifically designated as Multi-Issuer Letters of
Credit and which are issued by an L/C Issuer.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations issued by such L/C Issuer (other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof) and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans (other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof).

 

14



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” or “Guaranty” means, as to any Person, any obligation, contingent or
otherwise, of such Person (a) to pay any Liability of any other Person or to
otherwise protect the holder of any such Liability against loss (whether such
obligation arises by virtue of such Person being a partner of a partnership or
participant in a joint venture or by agreement to pay, to keep well, to purchase
assets, goods, securities or services or to take or pay, or otherwise) or
(b) incurred in connection with the issuance by a third Person of a Guaranty of
any Liability of any other Person (whether such obligation arises by agreement
to reimburse or indemnify such third Person or otherwise). The term “Guarantee”
as a verb has a corresponding meaning.

“Guarantor” means the Company, in its capacity as a guarantor under Article XI
of this Agreement.

“HIBOR Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”

“Hong Kong Dollar” means the lawful currency of Hong Kong.

“Hybrid Exclusion Amount” means, on the date of determination, an amount equal
to 15% of the sum of (i) the Hybrid Securities outstanding on such date,
(ii) Consolidated Indebtedness as of such date (excluding, to the extent
otherwise included, Hybrid Securities) and (iii) the Consolidated Net Worth as
of such date (excluding, to the extent otherwise included, Hybrid Securities).
For the purpose of determining the Hybrid Exclusion Amount, Hybrid Securities
shall be treated in a manner consistent with S&P’s treatment of such Hybrid
Securities as of the later of (x) the date of such Hybrid Securities’ issuance
or (y) the Closing Date.

“Hybrid Securities” shall mean, at any time, trust preferred securities,
deferrable interest subordinated debt securities, mandatory convertible debt or
other hybrid securities issued by the Company or any other Loan Party that
(i) are accorded equity treatment by S&P and (ii) that, by their terms (or by
the terms of any security into which they are convertible for or which they are
exchangeable) or upon the happening of any event or otherwise, do not mature or
are not mandatorily redeemable or are not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is six months after the
Maturity Date.

 

15



--------------------------------------------------------------------------------

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBOR.”

“Incremental Commitment” has the meaning assigned to it in Section 2.16(a).

“Indebtedness” of any Person means, without duplication, (in each case, whether
such obligation is with full or limited recourse) (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except a
trade account payable that arises in the ordinary course of business, (d) the
capitalized amount of a Capitalized Lease that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP or SAP, as
applicable, (e) any Mandatorily Redeemable Stock of such Person owned by any
Person other than such Person or a Wholly Owned Subsidiary of such Person (the
amount of such Mandatorily Redeemable Stock to be determined for this purpose as
the higher of the liquidation preference of and the amount payable upon
redemption of such Mandatorily Redeemable Stock), (f) any obligation, contingent
or otherwise, of such Person to reimburse any other Person in respect of amounts
paid under a letter of credit or Guaranty issued by such other Person other than
any such reimbursement obligation in respect of performance bonds and letters of
credit to provide security for worker’s compensation claims incurred in the
ordinary course of business to the extent that such reimbursement obligation
does not remain outstanding after it becomes non-contingent, (g) net obligations
under any Swap Contract, (h) any Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien on any asset of such Person and (i) any Indebtedness of
others Guaranteed by such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Company” means any Subsidiary which is engaged primarily in the
underwriting of insurance or reinsurance.

“Insurance Subsidiary Guaranty” means any Guaranty issued by the Company or a
Subsidiary guaranteeing the liability of any Insurance Company in connection
with (a) any reinsurance underwritten by such Insurance Company, (b) an
Alternative Reserve Agreement (other than any Alternative Reserve Agreement that
is non-recourse to the Company or any Subsidiary) or (c) any reinsurance,
insurance or Swap Contract transaction, or other transaction with similar
economic characteristics to any of such transactions.

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
greater of (a) 0.00% and (b) the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (i) the applicable Screen Rate for the longest period (for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period; and (ii) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of an L/C
Issuer and relating to such Letter of Credit.

“Japanese Yen” means the lawful currency of Japan.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, rules, treaties, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities of any Governmental
Authority. The term “Laws” includes FATCA.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage
(as the same may be required to be adjusted pursuant to Section 2.18(a)(iv)).
All L/C Advances shall be denominated in Dollars.

“L/C Agent” means U.S. Bank, in its capacity as an L/C Agent for purposes of
issuing Multi-Issuer Letters of Credit under Section 2.03(m), and any other
Lender that is designated as an L/C Agent for purposes of issuing such
Multi-Issuer Letters of Credit.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed within one Business Day of the
date made or refinanced as a Borrowing. All L/C Borrowings shall be denominated
in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means U.S. Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; provided,
however, that (a) neither U.S. Bank nor any other Lender shall be deemed to be
an L/C issuer for any Fronted Letters of Credit without the specific consent of
such Lender to act as an L/C Issuer for any such Fronted Letters of Credit and
(b) the Company shall be entitled to appoint additional Lenders as L/C Issuers
with respect to both Fronted Letters of Credit and Multi-Issuer Letters of
Credit with (i) the consent of the Administrative Agent, which consent shall not
be unreasonably withheld and (ii) the consent of such additional Lender. The
term “L/C Issuer” shall be deemed to refer to any additional Lender designated
hereunder as an L/C Issuer, and shall include JPMorgan with respect to Existing
Letters of Credit issued by JPMorgan.

“L/C Issuer’s Office” means, with respect to any currency, the address of any
L/C Issuer, and, as appropriate, account as set forth on Schedule 10.02 with
respect to such currency, or such other address or account with respect to such
currency as such L/C Issuer may from time to time notify to the Company and the
Lenders.

 

18



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency. Letters of
Credit may be Fronted Letters of Credit, or may be Multi-Issuer Letters of
Credit as provided in Section 2.03(m). Each such Letter of Credit shall be
issued in a form that complies with regulatory requirements applicable to the
Loan Parties.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Liability” of any Person means (in each case, whether with full or limited
recourse) any Indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortuous,
liquidated or unliquidated, whether arising under contract, applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

“LIBOR Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”

“LIBOR” means (subject to the implementation of an alternate rate of interest in
accordance with Section 3.03(b)):

(a) with respect to any Eurocurrency Rate Loan denominated in any applicable
currency (other than Canadian Dollars or Hong Kong Dollars) and for any Interest
Period with respect thereto, the greater of (i) 0.00% and (ii) the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters

 

19



--------------------------------------------------------------------------------

page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
the LIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency,
then LIBOR shall be the Interpolated Rate;

(b) with respect to any Eurocurrency Rate Loan denominated in Canadian Dollars
and for any Interest Period with respect thereto, the greater of (i) 0.00% and
(ii) the average of the annual yield rates applicable to Canadian Dollar
bankers’ acceptances for a period equal in length to such Interest Period as
displayed on the CDOR Page of the Reuters screen (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “CDOR
Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the CDOR Screen Rate is unavailable, then such rate
shall be the greater of 0.00% and the Reference Bank Rate; and provided further
that if an Impacted Interest Period exists with respect to Canadian Dollars,
then LIBOR shall be the Interpolated Rate;

(c) with respect to any Eurocurrency Rate Loan denominated in Hong Kong Dollars
and for any Interest Period with respect thereto, the greater of (i) 0.00% and
(ii) the percentage rate per annum designated as “FIXING @ 11.00” (or any
replacement designation or, if no designation appears, the arithmetic average of
the displayed rates) for the relevant period displayed under the heading “HONG
KONG INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen HIBOR1=R Page or
HIBOR2=R Page (as appropriate) (or any replacement Reuters page which displays
that rate) (in each case the “HIBOR Screen Rate”) as of the Specified Time on
the Quotation Day for such Interest Period; provided that if an Impacted
Interest Period exists with respect to Hong Kong Dollars, then LIBOR shall be
the Interpolated Rate; and

(d) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to one month (commencing on the date of determination
of such interest rate) which appears on the Reuters screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
in the manner described in clause (a) above.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement which results in
a limitation in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

 

20



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Company under Sections
2.01 and 2.02 or, if the context requires, and in any event without duplication,
as a Swing Line Loan under Section 2.04.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter and the Company
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, or a Swing Line Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Loan Parties” has the meaning specified in the introductory paragraph hereto.

“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s Equity Interests to the extent that it is (a) redeemable, payable
or required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other Obligation of such Person, (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any Person other than such Person or (iii) upon the occurrence of
a condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings or (b) convertible into Mandatorily
Redeemable Stock, in each case, prior to the date that is 91 days after the
Maturity Date.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties, or
financial condition of the Company or the Company and its Subsidiaries taken as
a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any of the Loan Documents (unless such
impairment is a result of the Administrative Agent’s or any Lender’s affirmative
actions or omissions) or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means any Loan Party and any other Subsidiary as to which
(a) the aggregate gross revenues of itself and its Subsidiaries (as determined
on a consolidated basis in accordance with GAAP) for its most recently ended
fiscal year are greater than or equal to 10% of the aggregate gross revenues of
the Company and its Consolidated Subsidiaries (as determined on a consolidated
basis in accordance with GAAP) for such fiscal year or (b) the aggregate equity
capital of itself and its Subsidiaries (as determined on a consolidated basis in
accordance with GAAP) at such time are greater than or equal to 10% of the
aggregate equity capital of the Company and its Subsidiaries (as determined on a
consolidated basis in accordance with GAAP) at such time.

“Maturity Date” means the later of (a) August 21, 2023 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

21



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of each L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and each L/C Issuer in their reasonable
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multi-Issuer Letters of Credit” means the letters of credit issued under
Section 2.03(m).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Approved Bank List” means the most current “Bank List” of banks or other
financial institutions approved by the NAIC.

“NAIC Approved Lender” means (a) any Person that is a bank or other financial
institution listed on the NAIC Approved Bank List or (b) any Lender as to which
its Confirming Bank is a bank or other financial institution listed on the NAIC
Approved Bank List.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-NAIC Lender” means, from time to time, with respect to any Multi-Issuer
Letter of Credit, a Lender that is unable due to regulatory restrictions or
other legal impediments to issue such Multi-Issuer Letter of Credit because of
its relationship to the beneficiary and/or a Lender that is not, or that loses
its status as, an NAIC Approved Lender.

“Non-Recourse Subsidiary” means a Subsidiary of the Company that (a) has not
guaranteed any Indebtedness of the Company or any Loan Party, (b) does not have
any Indebtedness that has been guaranteed by the Company or any other Loan Party
and (c) is not a Material Subsidiary.

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Credit Extensions made by such Lender to the Company, substantially
in the form of Exhibit C.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Effective Federal Funds
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds

 

22



--------------------------------------------------------------------------------

transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, that the
definition of “Obligations” shall exclude any Excluded Swap Obligations of the
Guarantor for purposes of determining obligations of the Guarantor in its
capacity as a Guarantor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

23



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Guaranty” means (a) any Guaranty that (i) is an endorsement of a
check for collection in the ordinary course of business, (ii) constitutes
Indebtedness permitted under Section 7.03, or (iii) is an Insurance Subsidiary
Guaranty or (b) any reinsurance, insurance or Swap Contract transaction, or
other transaction with similar economic characteristics to any of such
transactions.

“Permitted Liens” means

(a) any Lien securing and only securing the obligations of one or more Loan
Parties under the Loan Documents;

(b) any Lien securing a tax, assessment or other governmental charge, fee or
levy or the claim of a materialman, mechanic, repairman, artisan, carrier,
warehouseman or landlord for labor, materials, supplies or rentals incurred in
the ordinary course of business, but only if (i) payment thereof is not overdue
by more than 30 days or shall not at the time be required to be made in
accordance with Section 6.04(a) or (ii) any such Lien does not in the aggregate
materially detract from the value of the Company’s or such Subsidiary’s property
or assets or materially impair the use thereof in the operation of the business
of the Company or such Subsidiary;

(c) any Lien on the properties and assets of a Subsidiary of any Loan Party
securing an obligation owing to such Loan Party;

 

24



--------------------------------------------------------------------------------

(d) any Lien consisting of a deposit or pledge made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance, social security or similar Laws or
regulations and Liens securing the performance of bids, tenders, leases and
contracts in the ordinary course of business, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and consistent with past practice (exclusive of
obligations in respect of the payment for borrowed money);

(e) any Lien arising pursuant to an order of attachment, distraint or similar
legal process arising in connection with legal proceedings, but only if and so
long as the execution or other enforcement thereof is not unstayed for more than
30 days;

(f) any Lien existing on (i) any property or asset of any Person at the time
such Person becomes a Subsidiary or (ii) any property or asset at the time such
property or asset is acquired by the Company or a Subsidiary, but only, in the
case of either (i) or (ii), if and so long as (A) such Lien was not created in
contemplation of such Person becoming a Subsidiary or such property or asset
being acquired, (B) such Lien is and will remain confined to the property or
asset subject to it at the time such Person becomes a Subsidiary or such
property or asset is acquired and to fixed improvements thereafter erected on
such property or asset, (C) such Lien secures only the obligation secured
thereby at the time such Person becomes a Subsidiary or such property or asset
is acquired and (D) the obligation secured by such Lien is not in default;

(g) any Lien in existence on the Closing Date to the extent set forth in the
Disclosure Letter, but only, in the case of each such Lien, to the extent it
secures an obligation outstanding on the Closing Date to the extent set forth in
such Disclosure Letter;

(h) any Lien constituting a renewal, extension or replacement of a Lien
constituting a Permitted Lien by virtue of clauses (f) and (g) of this
definition, but only if (i) at the time such Lien is granted and immediately
after giving effect thereto, no Default would exist, (ii) such Lien is limited
to all or a part of the property or asset that was subject to the Lien so
renewed, extended or replaced and to fixed improvements thereafter erected on
such property or asset and (iii) the principal amount of the obligations secured
by such Lien does not exceed the principal amount of the obligations secured by
the Lien so renewed, extended or replaced;

(i) nonconsensual Liens incurred in the ordinary course of business in favor of
financial intermediaries and clearing agents pending clearance of payments for
Investment;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the Loan
Parties in excess of those set forth by regulations promulgated by the Board of
Governors of the United States Federal Reserve System, and (ii) such deposit
account is not intended by the Loan Parties or any Subsidiary to provide
collateral to the depository institution;

 

25



--------------------------------------------------------------------------------

(k) Liens consisting of deposits made by any Insurance Company with the
insurance regulatory authority in its jurisdiction of formation or other
statutory Liens or Liens or claims imposed or required by applicable insurance
Law or regulation against the assets of any Insurance Company, in each case in
favor of all policyholders of such Insurance Company and in the ordinary course
of such Insurance Company’s business;

(l) any Lien on (i) Investments, cash flows and cash balances of any Subsidiary
in connection with an Alternative Reserve Agreement, and (ii) Investments, cash
flows and cash balances of any Special Subsidiary (including the Equity
Interests of such Special Subsidiary) in each case, securing obligations of such
Subsidiary and such Special Subsidiary in connection with an Alternative Reserve
Agreement;

(m) any Lien on Investments, cash flows and cash balances of the Company to
secure its obligations to a Special Subsidiary or any Subsidiary in connection
with an Alternative Reserve Agreement;

(n) any Lien on Investments, cash flows and cash balances of any Subsidiary
(other than any Equity Interests of any Subsidiary) or on cash balances of the
Company securing obligations of such Person in respect of (i) letters of credit
obtained in the ordinary course of business to support reinsurance liabilities
of any Insurance Company, (ii) trust arrangements formed in the ordinary course
of business for the benefit of cedents to secure reinsurance recoverables owed
to them by any Insurance Company, or (iii) other security arrangements in
connection with reinsurance agreements or regulatory requirements;

(o) to secure Indebtedness of the Company or any Subsidiary permitted under
Section 7.03 or other obligations, in each case incurred in connection with
Alternative Reserve Agreements, any Lien on the following:

(i) Investments and cash balances of the Company or any Subsidiary party to such
Alternative Reserve Agreements;

(ii) the Company’s or a Subsidiary’s rights in such Alternative Reserve
Agreements and other agreements executed in connection therewith; and

(iii) the Equity Interests of any Special Subsidiary party to such Alternative
Reserve Agreements;

(p) Liens securing repayment of funds advanced to the Company and its
Subsidiaries under custody agreements, securities lending arrangements,
repurchase and reverse repurchase agreements, securities clearing agreements and
similar arrangements entered into in the ordinary course of business, including
Alternative Reserve Agreements;

(q) Liens securing the obligations of the Company or any Subsidiary under or in
connection with a Swap Contract;

 

26



--------------------------------------------------------------------------------

(r) Liens in connection with any repurchase or reverse repurchase agreement,
buy-sell agreement, customer account agreement or similar agreement or
instrument on assets or property transferred by the Company or any Subsidiary
thereunder, securing the obligation of the Company or such Subsidiary to
repurchase or buy such assets or property as well as its other obligations under
such repurchase or reverse repurchase agreement, buy/sell agreement, customer
account agreement or similar agreement or instrument;

(s) Liens in favor of the Federal Home Loan Bank (the “FHLB”) to secure loans
made by the FHLB to the Company or any Material Subsidiary in the ordinary
course of business;

(t) easements, zoning restrictions, rights-of-way, covenants, conditions,
restrictions and other matters of public record, including liens for taxes and
assessments and utility charges and similar encumbrances on real property
imposed by Law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any Loan
Party;

(u) Liens on any real property and personal property relating thereto securing
Indebtedness in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property and personal property relating
thereto directly securing such Indebtedness or (ii) such holder may not under
the instrument creating the Lien or providing for the Indebtedness secured by
the Lien collect by levy of execution or otherwise against assets or property of
such Loan Party (other than such real property and personal property relating
thereto directly securing such Indebtedness) if such Loan Party fails to pay
such Indebtedness when due and such holder obtains a judgment with respect
thereto, except for recourse obligations that are customary in “non-recourse”
real estate transactions;

(v) Liens arising out of any real estate purchase, sale/leaseback transactions
or rights of tenants, parties under any lease, sublease or ground lease; and

(w) Liens not otherwise permitted hereunder so long as the aggregate outstanding
principal amount of Indebtedness secured thereby does not exceed at the time of
the incurrence of any such Indebtedness, the greater of $600,000,000 or 8% of
Consolidated Net Worth as of the most recent quarterly or annual financial
statements of the Company.

“Perpetual Preferred Stock” means preferred stock issued from time to time by
the Company or an affiliated special purpose entity which preferred stock is not
redeemable at the option of the holder thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

27



--------------------------------------------------------------------------------

“Preferred Securities” shall mean any preferred Equity Interests of a Person
that has preferential rights with respect to dividends or redemptions or upon
liquidation or dissolution of such Person over shares of common Equity Interests
of any other class of such Person.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent (or its parent) as its
prime rate. Each change in the Prime Rate shall be effective as of the opening
of business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.

“Public Lender” has the meaning specified in Section 6.02.

“Quotation Day” means, with respect to any Eurocurrency Rate Loan, for any
Interest Period, (i) if the currency is British Sterling or Canadian Dollars,
the first day of such Interest Period, (ii) if the currency is Euro, two TARGET
days before the first day of such Interest Period, or (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where
LIBOR for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practices in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

“Recipient” means the Administrative Agent, any Lender, each L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reference Bank Rate” means the arithmetic mean of the rates per annum (rounded
to the nearest 1/100 of 1%) as supplied to the Administrative Agent at its
request as of the Specified Time on the Quotation Day for Loans in Canadian
Dollars and for the applicable Interest Period.

“Register” has the meaning specified in Section 10.06(c).

“Regulation D” means Regulation D of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
representatives of such Person and of such Person’s Affiliates.

“Repayment Notice” has the meaning specified in Section 2.05(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Credit Extensions and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans (including a Non-NAIC Lender’s risk participation in
Multi-Issuer Letters of Credit) being deemed “held” by such Lender for purposes
of this definition). The Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, limited liability company and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution with respect to
any Equity Interest of any Loan Party, or any payment, including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to such Loan Party’s stockholders, partners or
members (or the equivalent Person thereof). For purposes of this definition, a
“dividend”, “distribution” or “payment” shall include the transfer of any asset
or the incurrence of any Indebtedness or other Liability (the amount of any such
payment to be the fair market value of such asset or the amount of such
obligation, respectively), but shall not include the issuance by a Loan Party to
the holder of a class or series of a class of any Equity Interest of the same
class and, if applicable, series, other than, in any case, Mandatorily
Redeemable Stock.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by an L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuers shall
determine or the Required Lenders shall require in their commercially reasonable
discretion.

“Risk Counterparty” means a third party that either is (i) engaged in the
business of writing insurance or reinsurance or (ii) a pension fund or similar
entity.

 

29



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of S&P
Global Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or an L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, the
Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“SAP” means, for any Insurance Company, the statutory accounting procedures or
practices prescribed or permitted by the Applicable Insurance Regulatory
Authority applied on a consistent basis.

“Screen Rate” means the CDOR Screen Rate, the HIBOR Screen Rate or LIBOR Screen
Rate, as applicable.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Special Subsidiary” means a Wholly Owned Subsidiary, established or utilized to
facilitate transactions pursuant to any Alternative Reserve Agreement, that
exclusively or primarily insures the risks of an Affiliate.

“Specified Indebtedness” as used in Section 8.01(e) hereof means any particular
Indebtedness or Guarantee other than (a) any Indebtedness or Guarantee having an
aggregate principal amount (including undrawn committed or available amounts,
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of $175,000,000 or less, (b) Indebtedness hereunder, (c) a
Swap Contract or (d) Indebtedness under any reinsurance or insurance
transaction, or any other transaction with similar economic characteristics, so
long as the payment default or acceleration thereunder is being contested in
good faith.

 

30



--------------------------------------------------------------------------------

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in Hong Kong
Dollars, as of 11:00 a.m. Hong Kong time and (iii) in relation to a Loan in any
other currency, 11:00 a.m. London time.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or an L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent annual statement required to be filed
with the Applicable Insurance Regulatory Authority and, for any fiscal quarter
or other applicable period of such Insurance Company, the statement required by
Section 6.02(d), which statement shall be prepared in accordance with SAP.

“subsidiary” means, with respect to any Person, any corporation or other entity
of which the securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other person performing
similar functions are at the time directly or indirectly owned by such Person.

“Subsidiary” means a subsidiary of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, stable value contracts, swaps
designed to cover mortality, longevity or morbidity risks associated with life
insurance, annuities or pensions, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

31



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means U.S. Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, deductions,
withholdings, assessments or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans, all
Swing Line Loans and all L/C Obligations.

“Trade Date” has the meaning assigned to it in Section 10.06(g)(i).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 3.01(f)(ii)(B)(3).

 

32



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Bank” means U.S. Bank National Association.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person all of the Equity Interests of which (except directors’ qualifying
shares) are, directly or indirectly, owned or Controlled by such Person or one
or more Wholly Owned Subsidiaries of such Person or by such Person and one or
more of such Subsidiaries; unless otherwise specified, “Wholly Owned Subsidiary”
means a Wholly Owned Subsidiary of the Company.

“Withdrawing Lender” has the meaning specified in Section 2.05(e).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be

 

33



--------------------------------------------------------------------------------

construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, or, in the case of an
Insurance Company, SAP, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries (including Hybrid Securities that are given equity treatment) shall
be deemed to be carried at 100% of the outstanding principal amount thereof and
the effects of FASB ASC 825 (or any other Financial Accounting Standard having a
similar result or effect) on financial liabilities shall be disregarded. Hybrid
Securities shall be treated in a manner consistent with S&P’s treatment of such
Hybrid Securities as of the later of (x) the date of such Hybrid Securities’
issuance or (y) the Closing Date. Notwithstanding anything to the contrary
contained in this Section 1.03(a) or in the definition of “Capitalized Lease,”
in the event of an accounting change requiring all leases to be capitalized,
only those leases (assuming for purposes hereof that such leases were in
existence on the date hereof) that would constitute capital leases in conformity
with GAAP on the date hereof shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

(b) Changes in GAAP or SAP. If at any time any change in GAAP, or, in the case
of an Insurance Company, SAP, (including the adoption of IFRS) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or SAP, as applicable, (subject to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or SAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or SAP.

 

34



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or an L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or an L/C Issuer, as the case may be.

1.06 Change of Currency.

(a) Each obligation of the Loan Parties to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

35



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time reasonably
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto, except as a result of its gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final and non-appealable
judgment.

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders (such approval not to be unreasonably withheld or delayed and
subject to Section 2.18 and Section 10.01 with respect to any Defaulting
Lender); and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuers (such approval not to be unreasonably
withheld or delayed).

 

36



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Company.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Company in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (a) the Total Outstandings
shall not exceed the Aggregate Commitments and (b) the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any

 

37



--------------------------------------------------------------------------------

Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, and (vi) the currency of the Loans to
be borrowed. If the Company fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of U.S. Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably

 

38



--------------------------------------------------------------------------------

acceptable to) the Administrative Agent by the Company; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Company as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and during the existence of an Event of Default (without prejudice to
any other rights that the Lenders may have in relation to such Event of
Default), Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in U.S. Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date (in conformity with
Section 2.03(a)(ii)(B)), to issue Letters of Credit denominated in Dollars or an
Alternative Currency for the account of the Company, on its own behalf or on
behalf of any Wholly Owned Subsidiary, or for the account of any Loan Party on
its own behalf, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company (or on behalf of any Wholly
Owned Subsidiary) or on behalf of any Loan Party and any drawings thereunder
(which, subject to Section 3.06, may be through any domestic or foreign branch
or Affiliate of such Lender); provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, and (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage (as may be required to be adjusted pursuant to Section 2.18(a)(iv))
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage (as may be required to be adjusted pursuant to Section 2.18(a)(iv))

 

39



--------------------------------------------------------------------------------

of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Multi-Issuer Letters of Credit may be issued in Dollars or in
Alternative Currencies. Each request for a Letter of Credit shall designate
whether such Letter of Credit shall be issued as a Multi-Issuer Letter of Credit
under Section 2.03(m) or as a Fronted Letter of Credit. This Section 2.03 shall
apply to all Multi-Issuer Letters of Credit; provided that in the case of any
inconsistency between the general provisions of Section 2.03 and
Section 2.03(m), the provisions of Section 2.03(m) shall govern Multi-Issuer
Letters of Credit. Each request by the Company or a Loan Party for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Company or such Loan Party that the L/C Credit Extension so requested complies
with the conditions set forth in the provisos to the first sentence of this
paragraph. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s and the Loan Parties’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Company and the Loan Parties may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue or renew any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal or extension, unless the Lenders have approved such expiry date;

(B) the expiry date of such requested Letter of Credit (including Multi-Issuer
Letters of Credit issued under Section 2.03(m)) would occur after the Letter of
Credit Expiration Date, unless on and after such Letter of Credit Expiration
Date, such Letter of Credit will be Cash Collateralized pursuant to
Section 2.17; or

(C) the Administrative Agent has provided notice in its reasonable discretion to
the L/C Issuer stating that no Letter of Credit should be issued or renewed
pursuant to the terms and conditions of this Agreement.

(iii) The L/C Issuer shall not be under any obligation to issue or renew any
Letter of Credit if:

(A) (I) there exists any order, judgment or decree of any Governmental Authority
or arbitrator which purports by its terms to enjoin or restrain the issuance of
such Letter of Credit,

(II) any Law applicable to such L/C Issuer or any Lender or any requirement or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or require that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular,

 

40



--------------------------------------------------------------------------------

(III) any Law applicable to such L/C Issuer or any Lender or any requirement or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall impose upon it with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such L/C Issuer or any Lender is not otherwise compensated) not in effect on the
Closing Date, or

(IV) any Law applicable to such L/C Issuer or any Lender or any requirement or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall impose upon it any unreimbursed loss,
cost or expense which was not applicable, in effect or known to it as of the
Closing Date;

(B) the issuance of such Letter of Credit would violate one or more commercially
reasonable policies of the L/C Issuer applicable to letters of credit generally;
provided, however, that such L/C Issuer shall use commercially reasonable
efforts to cooperate with the Company in order to issue or renew such Letter of
Credit;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount of less than
$500,000;

(D) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E) the applicable L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(G) any Default exists or would result (as provided in Section 4.02(b)); or

(H) any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer with the Company or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to any required adjustments pursuant to Section 2.18(a)(iv)) with respect
to the Defaulting Lender arising from either the Letter of Credit then proposed
to be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) The applicable L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

41



--------------------------------------------------------------------------------

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit; Report By L/C Issuers.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or a Loan Party delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company or such Loan Party. Such Letter of Credit Application may be sent
by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether the Letter of Credit shall be issued as a Fronted Letter of
Credit or a Multi-Issuer Letter of Credit, and (I) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Company and the applicable Loan Party, if any, shall
furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

 

42



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will provide the Administrative Agent with a copy of such Letter of
Credit Application. Unless such L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall
not then be satisfied, then, subject to the terms and conditions hereof, such
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Company, the applicable Loan Party or Subsidiary or enter into
the applicable amendment, as the case may be, in each case in accordance with
such L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Fronted Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such L/C Issuer
a risk participation in such Fronted Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage (as may be required to be
adjusted pursuant to Section 2.18(a)(iv)) times the amount of such Fronted
Letter of Credit.

(iii) If the Company or a Loan Party so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer shall issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof on a date that is not later than 60 days
prior to the then existing expiration date or such other date to be agreed upon
at the time such Letter of Credit is issued (the “Non-Extension Notice Date”) in
each such twelve-month period. The Company shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) Each L/C Issuer shall furnish to the Administrative Agent, with a copy to
the Company, by the fifth Business Day of each month, a written report that is
reasonably acceptable to the Administrative Agent summarizing the relevant terms
of each Letter of Credit (including Multi-Issuer Letters of Credit) issued by
such L/C Issuer that remains outstanding.

 

43



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall promptly
notify the Company and the Administrative Agent thereof. In the case of a Letter
of Credit denominated in an Alternative Currency, the Company shall reimburse
such L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Company or the applicable Loan Party
will reimburse such L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than noon on the date of any payment by the applicable L/C
Issuer under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by such L/C Issuer under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company, the Wholly Owned Subsidiary of the Company on whose behalf the
applicable Letter of Credit was issued or any applicable Loan Party shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency, provided that, in the
event notice of drawing under such Letter of Credit is not provided to the
Company by 10:00 a.m., then the Honor Date shall be the following Business Day
with respect to such drawing. If the Company, the Wholly Owned Subsidiary of the
Company on whose behalf the applicable Letter of Credit was issued or any
applicable Loan Party fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to such L/C Issuer in Dollars.

 

44



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until a Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Company, any Subsidiary, any Loan Party or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse such L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus, in each case, any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (not including such interest and fees) shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company and any applicable Loan
Party to reimburse an L/C Issuer for each drawing under each Letter of Credit
issued by such L/C Issuer for its respective account, or for the account of a
Wholly Owned Subsidiary, and to repay any L/C Borrowing made to it or on its
behalf (or on behalf of a Wholly Owned Subsidiary) shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

46



--------------------------------------------------------------------------------

(iv) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law, unless such L/C Issuer was grossly
negligent in making such payment;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company and any applicable Loan Party shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company and any applicable Loan Party will promptly notify the
applicable L/C Issuer in writing after receipt of such copy from such L/C
Issuer. The Company and any applicable Loan Party shall be conclusively deemed
to have waived any such claim against such L/C Issuer and its correspondents
unless such written notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender, the Company and any applicable Loan Party
agree that, in paying any drawing under a Letter of Credit, the applicable L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company and any applicable Loan
Party hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company or
any applicable Loan Party from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e) or any consequence arising from causes beyond the control
of the L/C Issuer; provided, however, that

 

47



--------------------------------------------------------------------------------

anything in such clauses to the contrary notwithstanding, the Company or any
applicable Loan Party may have a claim against an L/C Issuer, and such L/C
Issuer may be liable to the Company or any applicable Loan Party, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary
damages suffered by the Company or the Loan Party for whose account a Letter of
Credit was issued which are determined to have been caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuers may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit. An L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message (if accepted
by the beneficiary), or via overnight courier or any other commercially
reasonable means of communicating with a beneficiary. The Administrative Agent
shall receive all protections granted to the L/C Issuers under this Agreement in
acting as the Administrative Agent or L/C Agent with respect to Multi-Issuer
Letters of Credit.

(g) Existing Letters of Credit. The Existing Letters of Credit listed in the
Disclosure Letter shall remain in effect following the Closing Date, and shall
be treated in all respects as Letters of Credit issued under this Agreement (and
thus as L/C Credit Extensions), and shall be subject to and governed by the
terms and conditions hereof; provided, however, that the Company and each
applicable Loan Party shall endeavor to replace each Existing Letter of Credit
as of the Closing Date or as soon as practicable thereafter. JPMorgan is hereby
designated as an L/C Issuer for all purposes under this Agreement with respect
to such Existing Letters of Credit issued by JPMorgan. Notwithstanding anything
to the contrary contained herein, JPMorgan shall be designated as an L/C Issuer
with respect to Existing Letters of Credit issued by such institution only, and
shall not be designated as an L/C Issuer with respect to new Letters of Credit
or replacements or extensions of any Existing Letters of Credit, unless such
institution otherwise specifically agrees. To the extent any Existing Letter of
Credit shall be re-issued or renewed upon its current expiration date, such
Existing Letter of Credit shall be replaced by a new Letter of Credit pursuant
to the terms and conditions of this Agreement, unless otherwise agreed by the
Company and the L/C Issuer that issued such Existing Letter of Credit.
Furthermore, to the extent any Existing Letter of Credit issued by JPMorgan as
L/C Issuer has not been replaced within 30 days of the Closing Date, JPMorgan as
L/C Issuer shall be entitled to issue notices of non-renewal to the beneficiary
of each such Existing Letter of Credit.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company or any applicable Loan Party when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP or the UCP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, such L/C Issuer shall not be
responsible to the Company or any applicable Loan Party for, and such L/C
Issuer’s rights and remedies against the Company or any applicable Loan Party
shall not be impaired by, any action or inaction of such L/C Issuer

 

48



--------------------------------------------------------------------------------

required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.18, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. Letter of Credit Fees shall be (i) due and payable
for the periods ending after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, payable on the last day of each calendar quarter
following the Closing Date, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a letter of credit fronting fee with respect to each Fronted Letter
of Credit, at the rate specified in the applicable Fee Letter or as otherwise
agreed between the Company and the applicable L/C Issuer, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Fronted Letter
of Credit on a quarterly basis in arrears. Such letter of credit fee shall be
due and payable for each period ending after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Fronted Letter of Credit,
payable on the last day of each calendar quarter following the Closing Date, on
the Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Fronted Letter of
Credit, the amount of such Fronted Letter of Credit shall be determined in
accordance with Section 1.08. In addition, the Company shall pay directly to
each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within five days after demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

49



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Loan Parties and Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Loan Party or other Subsidiary other
than the Company, the Company shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of a Loan Party or another Subsidiary inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Loan Parties and Subsidiaries.

(m) Special Provisions for Multi-Issuer Letters of Credit.

(i) General Provisions. Notwithstanding anything contained in this Section 2.03,
subject to the terms and conditions set forth herein, at the request of the
Company on its own behalf or on behalf of any Wholly Owned Subsidiary, or at the
request of a Loan Party on its own behalf, each Lender that is not a Non-NAIC
Lender severally agrees from time to time during the period from the Closing
Date to the Letter of Credit Expiration Date to issue Multi-Issuer Letters of
Credit for the account of the Company (on its own behalf or on behalf of any
Wholly Owned Subsidiary) or such Loan Party. Subject to Sections 3.06 and
2.03(m)(v), Multi-Issuer Letters of Credit may be issued through any domestic or
foreign branch or Affiliate of such Lender. Each Multi-Issuer Letter of Credit
shall be in such form as is agreed to by the Administrative Agent, the L/C
Agent, the applicable L/C Issuer and the Company or any applicable Loan Party;
provided that without the prior consent of each Lender, no Multi-Issuer Letter
of Credit may be issued that would vary the several and not joint nature of the
obligations of the Lenders thereunder as provided in the next succeeding
sentence. Each Multi-Issuer Letter of Credit shall be issued by all of the
Lenders (other than any Non-NAIC Lender), acting through the L/C Agent, at the
time of issuance as a single multi-bank letter of credit, but the obligation of
each Lender thereunder shall be several and not joint, based upon its Applicable
Percentage of the aggregate undrawn amount of such Multi-Issuer Letter of
Credit. Multi-Issuer Letters of Credit shall constitute utilization of the
Commitments. In the case of a Non-NAIC Lender, a Multi-Issuer Letter of Credit
shall be issued by a Confirming Bank on its behalf.

(ii) Adjustment of Commitment Percentages under Multi-Issuer Letters of Credit.
Upon (A) each reduction of the Commitments pursuant to Section 2.06, (B) each
increase of the Commitments pursuant to Section 2.16 or (C) the assignment by a
Lender of all or a portion of its Commitment and its interests in the
Multi-Issuer Letters of Credit pursuant to Section 10.06, the L/C Agent or the
Administrative Agent shall promptly notify each beneficiary under an outstanding
Multi-Issuer Letter of Credit of the Lenders that are parties to such
Multi-Issuer Letter of Credit and their respective Applicable Percentages as of
the effective date of, and after giving effect to, such increase or assignment,
as the case may be. No adjustment under Section 2.18(a)(iv) shall change or
affect the liability of any Lender under any outstanding Multi-Issuer Letter of
Credit until such Multi-Issuer Letter of Credit is amended giving effect to such
increase or assignment, as the case may be.

 

50



--------------------------------------------------------------------------------

(iii) Issuance and Administration of Multi-Issuer Letters of Credit. Each
Multi-Issuer Letter of Credit shall be executed and delivered by the L/C Agent
in the name and on behalf of, and as attorney-in-fact for, each Lender party to
such Multi-Issuer Letter of Credit, and the L/C Agent shall act under each
Multi-Issuer Letter of Credit, and each Multi-Issuer Letter of Credit shall
expressly provide that the L/C Agent shall act, as the agent of each Lender to
(A) receive drafts, other demands for payment and other documents presented by
the beneficiary under such Multi-Issuer Letter of Credit, (B) determine whether
such drafts, demands and documents are in compliance with the terms and
conditions of such Multi-Issuer Letter of Credit and (C) notify such Lender and
the Company that a valid drawing has been made and the date that the related L/C
Borrowing is to be made; provided that the L/C Agent shall have no obligation or
liability for any L/C Borrowing under such Multi-Issuer Letter of Credit, and
each Multi-Issuer Letter of Credit shall expressly so provide. Each Lender
hereby irrevocably appoints and designates the L/C Agent as its
attorney-in-fact, acting through any authorized officer of such L/C Agent, to
execute and deliver in the name and on behalf of such Lender each Multi-Issuer
Letter of Credit to be issued by such Lender hereunder. Promptly upon the
request of the L/C Agent, each Lender will furnish to the L/C Agent such powers
of attorney or other evidence as any beneficiary of any Multi-Issuer Letter of
Credit may request in order to demonstrate that the L/C Agent has the power to
act as attorney-in-fact for such Lender to execute and deliver such Multi-Issuer
Letter of Credit.

(iv) Disbursement Procedures for Multi-Issuer Letters of Credit. Each
Multi-Issuer Letter of Credit shall expressly provide that a beneficiary may
draw on such Multi-Issuer Letter of Credit by presentation of a draft to the L/C
Agent. Each Lender hereby undertakes, severally and not jointly, that drafts
drawn under and in strict compliance with the terms of a Multi-Issuer Letter of
Credit shall be duly honored by paying such Lender’s Applicable Percentage of
such draft to the Administrative Agent. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Promptly following
receipt by the Administrative Agent of any payment from a Loan Party pursuant to
Section 2.03(c), the Administrative Agent shall distribute such payment pro rata
to the Lenders, to the extent that the Lenders have made payments on a draft
pursuant to this paragraph or such Multi-Issuer Letter of Credit, as their
interests may appear. Any payment made by a Lender pursuant to this paragraph
shall not relieve the applicable Loan Party of its obligation to reimburse such
draft. To the extent that Same Day Funds are received by the Administrative
Agent from the Lenders prior to 2:00 p.m. with respect to a drawing under a
Multi-Issuer Letter of Credit, the Administrative Agent shall promptly make such
funds available to the beneficiary of such Multi-Issuer Letter of Credit on such
date. Unless the Administrative Agent receives notice from a Lender prior to any
drawing under a Multi-Issuer Letter of Credit with respect to a Multi-Issuer
Letter of Credit that such Lender will not make available as and when required
hereunder to the Administrative Agent the amount of such Lender’s Applicable
Percentage on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent in Same Day Funds on
such date and the Administrative Agent may (but shall not be required), in
reliance upon such assumption, make available to the beneficiary of the related
Multi-Issuer Letter of Credit on such date such Lender’s Applicable Percentage.

(v) Confirming Bank and Non-NAIC Lenders. If any Lender (or domestic or foreign
branch or Affiliate of such Lender, as applicable) at any time is not or ceases
to be listed on the NAIC Approved Bank List, or otherwise notifies the L/C Agent
and the Administrative Agent that it shall be treated as a Non-NAIC Lender
requiring a Confirming Bank, then until such Lender is

 

51



--------------------------------------------------------------------------------

so listed, such Lender shall use commercially reasonable efforts to cause a
Confirming Bank to issue a confirmation of the obligations of such Lender in
respect of a draft complying with the terms of each Multi-Issuer Letter of
Credit, regardless of when such Multi-Issuer Letter of Credit was issued. In
addition, the Company may request that a Confirming Bank act as a fronting bank
for any Non-NAIC Lender, so long as the Company agrees to pay to such Confirming
Bank a fronting fee agreed upon between the Company and such Confirming Bank.
None of the Administrative Agent, the L/C Agent nor any Lender shall be required
to act as a Confirming Bank unless it specifically agrees to act as a Confirming
Bank for a Non-NAIC Lender. Each Non-NAIC Lender agrees that it hereby purchases
a risk participation in the obligations of the Confirming Bank under any such
Multi-Issuer Letter of Credit in an amount equal to such Non-NAIC Lender’s
Applicable Percentage, and each such Non-NAIC Lender’s Applicable Percentage of
such Multi-Issuer Letter of Credit shall be issued by the Confirming Bank. Each
Non-NAIC Lender with respect to a Multi-Issuer Letter of Credit shall pay to the
Confirming Bank a fronting fee computed on the risk participation purchased by
such Non-NAIC Lender from the Confirming Bank with respect to such Multi-Issuer
Letter of Credit at a rate per annum to be agreed upon between the Non-NAIC
Lender and the Confirming Bank, which unless otherwise agreed between such
Non-NAIC Lender and the Confirming Bank shall be paid by reducing the Letter of
Credit Fee otherwise payable to such Non-NAIC Lender and paying the same to the
Confirming Bank.

(vi) Existing Multi-Issuer Letters of Credit. As soon as reasonably practicable
following the Closing Date, the Company shall use commercially reasonable
efforts to replace or amend each Existing Multi-Issuer Letter of Credit to
replace each Existing Lender that was a party to the Existing Credit Agreement
with each Lender under this Agreement in accordance with such Lender’s
Applicable Percentage. Until an Existing Multi-Issuer Letter of Credit has been
replaced or amended in accordance with this Section 2.03(m)(vi), each Existing
Lender shall be deemed to have sold and transferred to each Lender, and each
such Lender shall be deemed irrevocably and unconditionally to have purchased
and received from such Existing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Applicable
Percentage, in such Existing Multi-Issuer Letter of Credit, each drawing made
thereunder, the obligations of any Loan Party under this Agreement with respect
thereto, and any security thereof or guaranty pertaining thereto. Upon any
change in the Commitments of any Lender hereunder from its commitment under the
Existing Credit Agreement, it is hereby agreed that, with respect to all
Existing Multi-Issuer Letters of Credit and unpaid drawings with respect
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.03(m)(vi) to reflect the new Applicable Percentage of each
Lender. No Loan Party shall be obligated to pay any fees or increase in fees as
a result of any of the actions taken pursuant to this Section 2.03(m)(vi) other
than the customary fees required in connection with the amendment of letters of
credit.

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Loans and L/C
Obligations of the Lender acting as Swing Line Lender shall not exceed the
amount of such Lender’s Commitment, and (iii) the aggregate Outstanding Amount
of the Loans of any Lender, plus such Lender’s Applicable Percentage (as may be
required to be adjusted pursuant to Section 2.18(a)(iv)) of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage (as may
be required to be adjusted pursuant to Section 2.18(a)(iv)) of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
provided, further, that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage (as may be required to be adjusted pursuant
to Section 2.18(a)(iv)) times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:30 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office in Same Day Funds either by
(i) crediting the account of the Company on the books of U.S. Bank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.

 

53



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage (as may be required to
be adjusted pursuant to Section 2.18(a)(iv)) of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage (as may be required to be adjusted pursuant to Section 2.18(a)(iv))
of the amount specified in such Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus, in each case, any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the

 

54



--------------------------------------------------------------------------------

occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage (as may be required to be adjusted pursuant to
Section 2.18(a)(iv)) thereof in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments. The Company may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole

 

55



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) Prepayment of Swing Line Loans. The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof outstanding. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c) Required Prepayments in Excess of Aggregate Commitments. During the
Availability Period (and throughout any period in which Letters of Credit or
Loans remain outstanding), if the Administrative Agent notifies the Company at
any time that the Total Outstandings at such time exceed the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Company shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Loans the
Total Outstandings exceed the Aggregate Commitments then in effect, and
provided, further that the Company, Loan Party or Subsidiary for whose account
an outstanding Letter of Credit was issued may Cash Collateralize the L/C
Obligations with respect to such Letter of Credit in lieu of the Company Cash
Collateralizing such L/C Obligations, and, in such event, such Cash Collateral
shall be applied only to the applicable L/C Borrowing of the applicable Loan
Party. The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(d) Currency Fluctuations. If at any time solely as a result of exchange rate
fluctuations the Dollar amount of the Total Outstandings exceeds 105% of the
Aggregate Commitments, the Company (or an applicable Loan Party or Subsidiary),
for the ratable benefit of the Lenders, shall within three Business Days of such
occurrence either prepay Loans or Cash Collateralize the L/C Obligations in an
aggregate amount such that after giving effect thereto the Total Outstandings
are less than or equal to the Aggregate Commitments.

 

56



--------------------------------------------------------------------------------

(e) Mandatory Repayment and Other Actions upon Change of Control.

(i) If a Change of Control shall be deemed to have occurred and one or more
Lenders (each such Lender, a “Withdrawing Lender”) shall have delivered a notice
to the Administrative Agent requiring repayment of its Outstanding Amounts based
on such Change of Control (each, a “Repayment Notice”), the Administrative
Agent, upon notice to the Company, shall require the Wholly Owned Subsidiary on
whose behalf the applicable Letter of Credit was issued or the applicable Loan
Party for whose account Credit Extensions were made and/or the Company, to and
each such Person shall, no later than the fifteenth day following the date such
notice is given (A) prepay the principal of and interest on the Loans and the
Notes of, and all other amounts owing by such Person under the Loan Documents
to, each Withdrawing Lender, and (B) to the extent of any outstanding Letters of
Credit issued for the account of the Company, the Wholly Owned Subsidiary on
whose behalf the applicable Letter of Credit was issued or the applicable Loan
Party that have not been returned by the beneficiaries thereof and cancelled,
provide Cash Collateral with the result that each Withdrawing Lender’s
obligations in respect of such outstanding Letter of Credit are terminated or
paid or fully Cash Collateralized; and

(ii) If any Change of Control shall be deemed to have occurred and the Required
Lenders shall have delivered Repayment Notices (in which event all of the
Lenders shall be “Withdrawing Lenders”), the Administrative Agent, upon notice
to the Company, shall require the Wholly Owned Subsidiary on whose behalf the
applicable Letter of Credit was issued or the applicable Loan Party for whose
account Credit Extensions were made to, and/or the Company, and such Person
shall, no later than the fifteenth day following the date such notice is given
(A) prepay the principal of and interest on the Loans and the Notes and all
other amounts owing by such Person under the Loan Documents and (B) to the
extent of any outstanding Letters of Credit issued for the account of the
Company, the Wholly Owned Subsidiary on whose behalf the applicable Letter of
Credit was issued or the applicable Loan Party that have not been returned by
the beneficiaries thereof and cancelled, provide Cash Collateral with the result
that each Withdrawing Lender’s obligations in respect of each outstanding Letter
of Credit are terminated or paid or fully Cash Collateralized.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction (provided that
a notice of termination of the Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be extended or revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments

 

57



--------------------------------------------------------------------------------

hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such Swing
Line Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Swing Line Loan is made and (ii) the
Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the principal amount of all outstanding Obligations hereunder shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

58



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a Facility
Fee in Dollars equal to the Applicable Rate applicable to the Facility Fee times
the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Loans, Swing Line
Loans and L/C Obligations), regardless of usage, subject to adjustment as
provided in Section 2.18. The Facility Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans, Swing Line Loans or
L/C Obligations remain outstanding), including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in each applicable Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Company shall pay to each L/C Issuer and the L/C Agent, in Dollars,
such fees with respect to Letters of Credit as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All computations of interest for Loans in British Sterling shall be made on the
basis of a year of 365 days and actual days elapsed. All other computations of
fees and

 

59



--------------------------------------------------------------------------------

interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Loan Parties
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Loan Parties hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Company
made through the Administrative Agent, the Company shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Company in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Subject to Section 3.06, each Lender may at its option make any Loan through
any domestic or foreign branch or Affiliate of such Lender; provided that any
exercise of such option shall not affect any obligation of the Company to repay
such Loan in accordance with the terms of this Agreement.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Loan Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the

 

60



--------------------------------------------------------------------------------

account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Company hereunder with respect to principal
and interest on Loans denominated in an Alternative Currency shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Loan Party is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Loan Party shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Loan Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Company to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus, in each case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

(ii) Payments by Loan Parties; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Loan Party prior to the
date on which any payment by such Loan Party is due to the Administrative Agent
for the account of the Lenders or an L/C Issuer hereunder that such Loan Party
will not make such payment, the Administrative Agent may assume that such Loan
Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such L/C Issuer, as
the case may be, the amount due. In such event, if such Loan Party has not in
fact made such payment, then each of the Lenders or such L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or Loan Party with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Credit Extension to be made by such
Lender to the Company as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

62



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Respective Obligations of Loan Parties; Additional Loan Parties.

(a) Each Loan Party other than the Company shall be liable only for the
obligations of, and Credit Extensions made to or for the account of, such Loan
Party. The Company shall be liable for the obligations of, and Credit Extensions
made to or for the account of, each Loan Party, as a Loan Party itself and
pursuant to the Company Guaranty provided in Article XI.

(b) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary of the Company (an “Applicant Loan Party”) as a Loan Party hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit F (a “Loan Party Request and Assumption
Agreement”). The parties hereto acknowledge and agree that prior to any
Applicant Loan Party becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel, required
consents, approvals, documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money

 

63



--------------------------------------------------------------------------------

laundering rules and regulations, including, without limitation, the Patriot Act
and the Beneficial Ownership Regulation, and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be required by the Administrative Agent or the Required Lenders in their
sole reasonable discretion, and Notes signed by such new Loan Parties to the
extent any Lenders so require. If the Administrative Agent and the Required
Lenders agree that an Applicant Loan Party shall be entitled to become a Loan
Party hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel, required consents,
approvals and other documents or information, the Administrative Agent shall
promptly send a notice in substantially the form of Exhibit G (a “Loan Party
Notice”) to the Company and the Lenders specifying the effective date upon which
the Applicant Loan Party shall constitute a Loan Party for purposes hereof,
whereupon each of the Lenders agrees to permit Letters of Credit to be issued on
behalf of such Loan Party hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Loan Party otherwise shall be a
Loan Party for all purposes of this Agreement; provided that no Letter of Credit
Application may be submitted by or on behalf of such Loan Party until the date
two Business Days after such effective date. Notwithstanding anything to the
contrary contained in the foregoing, in no event shall a Lender be required to
make Loans to an entity that becomes a Loan Party, or to permit Letters of
Credit to be issued on behalf of an entity that becomes a Loan Party, that is
organized in a jurisdiction that such Lender is prohibited from lending into by
law, rule, regulation or commercially reasonable internal policy.

(c) The Obligations of all Loan Parties (other than the Company) shall be
several in nature. Notwithstanding anything to the contrary herein, no Loan
Party (other than the Company) shall be obligated to pay any Obligations
incurred by or for the benefit of the Company or any other Loan Party.

(d) Each Subsidiary of the Company that is or becomes a Loan Party pursuant to
this Section 2.14 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, the making of any payments
required hereunder and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Loan
Parties, or by each Loan Party acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Loan Party
joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each Loan
Party.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Loan Party’s status as such, provided that there are no outstanding Letters of
Credit issued on behalf of such Loan Party, Unreimbursed Amounts outstanding on
behalf of such Loan Party, or other amounts payable by such Loan Party on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Loan Party’s status.

(f) As of the Closing Date, there are no Loan Parties other than the Company.

 

64



--------------------------------------------------------------------------------

2.15 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 30 days prior to the first and second anniversaries of the Closing
Date (each, an “Anniversary Date”) request that each Lender extend the Maturity
Date then in effect hereunder (the “Existing Maturity Date”) for an additional
one year from the Existing Maturity Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the relevant Anniversary Date and not later than the date (the
“Notice Date”) that is 15 Business Days prior to such Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”)) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 15 days prior to the Anniversary Date (or, if such date is not a Business
Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the Existing
Maturity Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Existing Maturity Date, then, effective as of
the Existing Maturity Date, the Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Notice Date (in sufficient copies for each
Extending Lender and each Additional Commitment Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (ii) in the
case of the Company, certifying

 

65



--------------------------------------------------------------------------------

that, before and after giving effect to such extension, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Notice Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists. Furthermore, since the date of the
most recent statements furnished pursuant to Section 6.01(a), there shall have
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect. In
addition, on the Maturity Date of each Non-Extending Lender, the Company shall
(x) prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Loans ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date and (y) provide Cash Collateral for such Non-Extending
Lender’s portion of any Multi-Issuer Letter of Credit that remains outstanding
past the Maturity Date of each such Non-Extending Lender.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments (each such
increase, an “Incremental Commitment”) by an amount (for all such requests) not
exceeding $150,000,000 (to a maximum of $1,000,000,000); provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, or any
whole multiple of $5,000,000, and (ii) the Company may make a maximum of four
such requests. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

66



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and except that for
the purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (B) no Default exists. Furthermore, since the date of the most
recent statements furnished pursuant to Section 6.01(a), there shall have been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect. The Company
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer if (i) such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding or (iii) there shall exist a Defaulting
Lender, the Company (or the Wholly Owned Subsidiary on whose behalf the
applicable Letter of Credit was issued or the applicable Loan Party) shall, in
each case, immediately provide Cash Collateral in an amount not less than (A) in
the case of clauses (i) and (ii) above, the amount required to Cash
Collateralize the outstanding L/C Obligations and (B) in the case of clause
(iii) above, the applicable Minimum Collateral Amount (after giving effect to
any required adjustments of Applicable Percentages pursuant to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations
to the extent required under Section 2.05(d).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at U.S. Bank. The Company, and to the
extent provided by any Defaulting Lender pursuant to Section 2.18,

 

67



--------------------------------------------------------------------------------

such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the Swing Line Lender or an L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the amount
required to Cash Collateralize all outstanding L/C Obligations or Minimum
Collateral Amount, as applicable, the Company or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuers or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations of the
Loan Party providing such Cash Collateral.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

68



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the applicable L/C Issuer or Swing Line Lender hereunder;

third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17;

fourth, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

fifth, if so determined by the Administrative Agent and the Company, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit or Swing Line Loans issued under this Agreement, in accordance
with Section 2.17;

sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuers or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

seventh, so long as no Default exists, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to any required reallocation of
Applicable Percentages pursuant to Section 2.18(a)(iv).

 

69



--------------------------------------------------------------------------------

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive any Facility Fee
pursuant to Section 2.09 and for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the Outstanding
Amount of the Loans funded by it and (2) its Applicable Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.17.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any Facility Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Company
shall (x) pay to the Administrative Agent for the account of each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Administrative Agent for the
account of each L/C Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations with respect to
Fronted Letters of Credit (but not with respect to Multi-Issuer Letters of
Credit) and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause any Defaulting Lender’s Applicable
Percentage of the Outstanding Amount (including, without duplication, such
Non-Defaulting Lender’s participations in L/C Obligations and Swing Line Loans)
to exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. To the extent the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

 

70



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to any required reallocation of
Applicable Percentages pursuant to Section 2.18(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.19 Cashless Settlements. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of any of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Laws (as determined in the good faith discretion of the
applicable Withholding Agent) require the deduction or withholding of any Tax
from any such payment by the applicable Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law. If such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

71



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Laws,
or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Tax Indemnifications. The Company shall, and does hereby, indemnify each
Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by such Recipient
or required to be withheld or deducted from a payment to such Recipient, and any
reasonable and documented out-of-pocket expenses arising therefrom or with
respect thereto. A certificate as to the amount of such payment or liability
shall be delivered to the Company by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, and shall be conclusive absent manifest
error (so long as such certificate is prepared in a commercially reasonable
manner in accordance with applicable Law).

(d) Indemnification by the Lenders. Each Lender and L/C Issuer shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or such L/C Issuer (but
only to the extent that the Company or any other Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Company and such other Loan Party to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or such L/C Issuer, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable and documented out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender or L/C Issuer by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
subsection (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company or any other Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other

 

72



--------------------------------------------------------------------------------

documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Company or the Administrative Agent), executed copies of IRS Form W-9 (with
originals to follow promptly upon request by the Company or the Administrative
Agent) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or Form
W-8BEN E (with originals to follow promptly upon request by the Company or the
Administrative Agent) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or Form W-8BEN E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI (with originals to follow promptly upon
request by the Company or the Administrative Agent);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a

 

73



--------------------------------------------------------------------------------

“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or Form W-8BEN E (with
originals to follow promptly upon request by the Company or the Administrative
Agent); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (with originals to follow promptly upon request by the
Company or the Administrative Agent), accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or Form W-8BEN E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals or copies of any other form prescribed by applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

74



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(g) Treatment of Certain Refunds. If any party has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Company shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans. Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.

 

75



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency), or
(iii) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in clauses (i), (ii) or (iii) of
Section 3.03(a) have arisen and such circumstances are unlikely to be temporary,
(ii) the applicable administrator of the Screen Rate discontinues its
administration and publication of interest settlement rates for deposits in the
applicable Alternative Currency, or (iii) the supervisor for the administrator
of the applicable Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternative interest rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans denominated in the applicable currency in the applicable
jurisdiction at such time, and the Administrative Agent and the Company shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(which amendment shall not, for the avoidance of doubt, reduce the Applicable
Rate); provided that if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 3.03(b) (but, in the case of the circumstances described in
clause (iii) of this paragraph, only to the extent the applicable Screen Rate

 

76



--------------------------------------------------------------------------------

for such Interest Period is not available or published at such time on a current
basis), (x) any request for the conversion of any Borrowing to, or continuation
of any Borrowing as, a Borrowing of Eurocurrency Rate Loans shall be
ineffective, and such Borrowing (1) if in an Alternative Currency, shall be
prepaid, and (2) if in Dollars (unless prepaid) shall be converted to, or
continued as, a Borrowing of Base Rate Loans, and (y) if any Request for Credit
Extension requests a Borrowing of Eurocurrency Rate Loans, such Borrowing shall
be made as a Borrowing of Base Rate Loans.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement or insurance
charge) against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
contemplated by Section 3.04(e) other than as set forth below) or an L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or an L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Loan Party to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided, however, that the
Company and the Loan Parties shall not be obligated to pay any such compensation
unless the Lender or L/C Issuer requesting such compensation also is requesting
compensation as a result of such Change in Law from other similarly situated
customers under agreements relating to similar credit transactions that include
provisions similar to this Section 3.04(a).

(b) Capital Requirements. If any Lender or an L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the

 

77



--------------------------------------------------------------------------------

Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time upon request of such
Lender or such L/C Issuer the Company will pay (or cause the applicable Loan
Party to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered, provided, that the Company and the Loan Parties shall not be obligated
to pay any such compensation unless the Lender or L/C Issuer requesting such
compensation also is requesting compensation as a result of such Change in Law
from other similarly situated customers under agreements relating to similar
credit transactions that include provisions similar to this Section 3.04(b).

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Loan Party to pay) such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or an L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Loan Party shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Loan Party to pay) to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.

 

78



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Loan Party to compensate) such Lender for and hold such
Lender harmless from any loss or reasonable out-of-pocket cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) any failure by the Company to make payment of any Loan or the failure by the
Company or the applicable Loan Party to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Loan Party to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Loan Party is required to pay any
Indemnified Taxes or additional amount to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or if any Lender or L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or L/C Issuer shall (at the request of the
Company) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or L/C Issuer to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or L/C Issuer.
The Company hereby agrees to pay (or to cause the applicable Loan Party to pay)
all reasonable out-of-pocket costs and expenses incurred by any Lender or L/C
Issuer in connection with any such designation or assignment.

 

79



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Company may replace such Lender in
accordance with Section 10.13.

3.07 Survival. The obligations of each Loan Party under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing Date. The effectiveness of this Agreement as of the
Closing Date and the obligation of the L/C Issuer and each Lender to make the
first Credit Extension hereunder as of such Closing Date are subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) a Note in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Company is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in its jurisdiction of incorporation;

(v) favorable opinions of the Company’s in-house counsel and of Bryan Cave
Leighton Paisner LLP, special counsel to the Company, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Company
and the Loan Documents, as the Required Lenders may reasonably request,
including the enforceability of the Loan Documents, in form and substance
reasonably satisfactory to the Required Lenders;

 

80



--------------------------------------------------------------------------------

(vi) a certificate of a Responsible Officer of the Company either (A) attaching
copies of all governmental consents, licenses and approvals required in
connection with the execution, delivery and performance by the Company
confirming that such consents, licenses and approvals are in full force and
effect and confirming the validity against the Company of the Loan Documents to
which it is a party or (B) stating that no such consents, licenses or approvals
are so required;

(vii) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and that any outstanding letters of credit
issued thereunder, other than those that shall be treated as Existing Letters of
Credit, have been terminated and returned for cancellation and/or replaced and
returned for cancellation with Letters of Credit issued hereunder; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require (including “know your customer” and Beneficial
Ownership certificates and documentation).

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(d) Since the date of the Audited Financial Statements, there shall have been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The satisfaction of the conditions precedent
specified in this Section 4.01 and the effectiveness of this Agreement shall be
confirmed by the Administrative Agent to the Company upon satisfaction.

 

81



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent (in addition to the
satisfaction of the conditions precedent set forth in Section 4.01 as of the
Closing Date):

(a) The representations and warranties of (i) the Loan Parties contained in
Article V (other than Section 5.06) and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date. For purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01;

(b) No Default shall exist, or would result from such proposed Credit Extension;

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof;

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) or the
applicable L/C Issuer (in the case of any Letter of Credit to be denominated in
an Alternative Currency) would make it impracticable for such Credit Extension
to be denominated in the relevant Alternative Currency; and

(e) Since the date of the most recent financial statements provided pursuant to
Section 6.01, there shall have been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to cause (i) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any of the Loan Documents (unless such
impairment is a result of the Administrative Agent’s or any Lender’s affirmative
actions or omissions); or (ii) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and its Subsidiaries
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Material Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, receivership, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

5.05 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries dated as of March 31, 2018, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

83



--------------------------------------------------------------------------------

5.06 Litigation. Except as disclosed in the Company’s Annual Report on Form 10-K
for the period ending December 31, 2017 and the Company’s Quarterly Report on
Form 10-Q for the period ending March 31, 2018, each as filed with the SEC,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Company after due and diligent investigation, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of their Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary (excluding any
Non-Recourse Subsidiary) is in default under or with respect to any Contractual
Obligation the breach of which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Event of Default
has occurred and is continuing.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Burdensome Provisions. Neither such Loan Party nor any Subsidiary is a
party to or bound by any Contractual Obligation or Law, compliance with which is
reasonably likely to have a Material Adverse Effect.

5.10 Pari Passu Status. The Obligations of such Loan Party to the Lenders under
the Loan Documents will at all times rank at least pari passu in priority of
payment with all of such Loan Party’s other unsecured Indebtedness.

5.11 Taxes. The Company, each Loan Party, each Material Subsidiary and each
Domestic Subsidiary have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, except for failures in respect of any of the
foregoing which, singly or in the aggregate, have not had and are not reasonably
likely to have a Material Adverse Effect. There is no proposed tax assessment
against the Company or any Subsidiary that would, if made, have a Material
Adverse Effect.

 

84



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws, and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS,
and, to the knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such tax-qualified status.

(b) There are no pending or, to the knowledge of a Responsible Officer of the
Company, threatened in writing, claims, actions or lawsuits or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. To the knowledge of a Responsible
Officer of the Company, there has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred and neither the Company nor any ERISA Affiliate
is aware of any fact, event or circumstance that, either individually or in the
aggregate, would reasonably be expected to constitute or result in an ERISA
Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

(d) The present value of all accrued benefits under each Pension Plan (based on
those assumptions used to fund such Pension Plan) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Pension Plan allocable to such
accrued benefits by a material amount. As of the most recent valuation date for
each Multiemployer Plan, the potential liability of the Company or any ERISA
Affiliate for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
would not reasonably be expected to have a Material Adverse Effect.

5.13 Subsidiaries. The Disclosure Letter sets forth, as of the Closing Date, all
of the Subsidiaries, their jurisdictions of incorporation or organization and
the percentages of the various classes of their Equity Interests owned by such
Loan Party and indicates which Subsidiaries are Consolidated Subsidiaries. Such
Loan Party or another Subsidiary of the Company, as the case may be, has the
unrestricted right to vote, and (subject to limitations imposed by Law) to
receive dividends and distributions on, all Equity Interests indicated in the
Disclosure Letter as owned by such Loan Party or such Subsidiary of the Company.
Except as provided in the Disclosure Letter, all such Equity Interests have been
duly authorized and issued and are fully paid and non-assessable.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock except in compliance with the
provisions of the regulations of the FRB. If requested by the Administrative
Agent or any Lender, each Loan Party will furnish to the Administrative Agent
and such Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, as referred to in
Regulation U.

 

85



--------------------------------------------------------------------------------

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. The written reports, financial statements,
certificates (including any Beneficial Ownership Certification), other written
information or other information transmitted orally during a formal presentation
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) taken as a whole do not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made (it being understood that such
projected information may vary from actual results and that such variances may
be material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct taxpayer identification number of the Company and each Loan Party that
is a party hereto on the Closing Date is set forth in the Disclosure Letter. The
true and correct unique identification number of each Loan Party that does not
have a taxpayer identification number and is a party hereto on the Closing Date
set forth in the Disclosure Letter.

5.18 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the best
knowledge of the Responsible Officers of the Company, its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Company, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the best knowledge of the
Responsible Officers of the Company, any agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or, to the best knowledge of the Company’s Responsible
Officers, other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

86



--------------------------------------------------------------------------------

5.19 Plan Assets; Prohibited Transactions. The Company is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified
by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code, and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code. The Company is not subject
to any law, rule or regulation which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Cause each Loan Party to deliver to the
Administrative Agent and each Lender (directly or by providing sufficient copies
of such information to the Administrative Agent), in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 75 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended December 31,
2018), a consolidated balance sheet of the Company as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended June 30, 2018), a consolidated balance
sheet of the Company as of the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

87



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (directly or by providing sufficient copies of such information to
the Administrative Agent), in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2018, a duly completed
Compliance Certificate signed by the president, chief financial officer,
controller or treasurer of the Company;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(d) as soon as available and in any event no later than the later of (i) 60 days
after the close of each of the applicable accounting periods for which each
Insurance Company that is a Material Subsidiary or a Loan Party is required to
prepare and file Statutory Statements (other than the period ending on the last
day of a fiscal year), commencing with the first period ending on or after
June 30, 2018 and (ii) the time such Statutory Statements of such Insurance
Companies that are Material Subsidiaries or Loan Parties are filed with the
appropriate regulatory authorities, unaudited summary Statutory Statements
(prepared in accordance with SAP), of any Insurance Company that is a Material
Subsidiary or a Loan Party (comparable from fiscal period to fiscal period) for
each such fiscal period, accompanied by a certificate of a Responsible Officer
of such Loan Party or the Company, which certificate shall state that such
financial statements present fairly in all material respects the financial
condition of such Insurance Companies in accordance with SAP;

(e) as soon as available and in any event no later than the later of (i) 90 days
after the end of each fiscal year of each Insurance Company that is a Material
Subsidiary or a Loan Party commencing with the fiscal year ending
December 31, 2018 and (ii) the time the same are filed with the appropriate
regulatory authorities, the unaudited and audited annual Statutory Statement of
each Insurance Company that is a Material Subsidiary or a Loan Party (prepared
in accordance with SAP) for such year and as filed with the insurance department
of the applicable jurisdiction, accompanied by (x) a certificate of a
Responsible Officer of such Loan Party or the Company stating that said
Statutory Statement presents fairly in all material respects the financial
condition of such Insurance Company in accordance with SAP and (y) to the extent
required by the appropriate regulatory authorities, a certificate of the
valuation actuary of such Insurance Company, affirming the adequacy of reserves
taken by such Insurance Company as at the end of such fiscal year;

 

88



--------------------------------------------------------------------------------

(f) as soon as available and in any event no later than the later of 60 days
after the close of each of the first three fiscal quarters of each fiscal year
of each Loan Party (other than the Company) that is not an Insurance Company,
commencing with the fiscal quarter ending on or after June 30, 2018, balance
sheet and statement of income of each such Loan Party, prepared in accordance
with GAAP or the applicable accounting standards of such Loan Party’s
jurisdiction, accompanied by a certificate of a Responsible Officer of such Loan
Party or the Company, which certificate shall state that such financial
statements present fairly in all material respects the financial condition of
such Loan Party;

(g) as soon as available and in any event no later than the later of 90 days
after the end of each fiscal year of each Loan Party (other than the Company)
that is not an Insurance Company, commencing with the fiscal year ending
December 31, 2018, the balance sheet and statements of income and cash flow of
such Loan Party, all in reasonable detail and prepared in accordance with GAAP
or the applicable accounting standards of such Loan Party’s jurisdiction, and if
available, such statements to be audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(h) on or promptly after any time at which the Company or any Subsidiary becomes
subject to the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in form and substance satisfactory to the Administrative Agent or
any Lender that so reasonably requests; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents (including information required by the Beneficial
Ownership Regulations), as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

89



--------------------------------------------------------------------------------

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on any electronic
system, including e-mail, e-fax, ClearPar®, Syndtrak, IntraLinks®, Debt Domain,
DebtX, or another similar electronic system (the “Electronic System”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Loan Parties or their respective Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Loan Party hereby
agrees that so long as such Loan Party is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Loan Parties or their respective securities for purposes of
United States Federal and state securities Laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Electronic System
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic System not
designated “Public Investor.” Notwithstanding the foregoing, no Loan Party shall
be under any obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any material ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e) any reduction in the rating given by any nationally recognized rating agency
to any securities issued by such Loan Party or any of its Subsidiaries
(including any change in the Credit Rating);

(f) any Change of Control being deemed to have occurred;

(g) any change provided in any Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) thereof; and

(h) any change in the Company’s fiscal year.

 

90



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all
material lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness and except to the extent that the failure to pay any such
Indebtedness would not constitute a Default hereunder.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and tangible property necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain insurance with responsible insurance
companies against at least such risks and in at least such amounts as is
customarily maintained by similar businesses, or as may be required by Law.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

91



--------------------------------------------------------------------------------

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Subject to compliance with applicable data protection
and privacy Laws applicable to any Loan Party, permit representatives and
independent contractors of the Administrative Agent and each Lender (with each
Lender responsible for its own out-of-pocket expenses) to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours upon
reasonable advance notice to the Company; provided, however, that (a) unless an
Event of Default exists, such visits and inspections shall occur no more
frequently than one time in any calendar year, and (b) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital and other general corporate purposes (including the issuance of Letters
of Credit) not in contravention of any Law or of any Loan Document.

6.12 Approvals and Authorizations; Enforceability. (a) Maintain all
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents and (b) take all actions
(including obtaining or making, as the case may be, and maintaining in full
force and effect all consents and approvals) that are required so that its
obligations under the Loan Documents will at all times be legal, valid and
binding and enforceable in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditors’ rights generally.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Liens. Notwithstanding this Section 7.01, if any Lien that is not
a Permitted Lien shall be created or arise, the Obligations of such Loan Party
under the Loan Documents shall automatically be secured by such Lien equally and
ratably

 

92



--------------------------------------------------------------------------------

with the other Indebtedness secured thereby, and the holder of such other
Indebtedness, by accepting such Lien, shall be deemed to have agreed thereto and
to share with the Lenders, on that basis, the proceeds of such Lien, whether or
not the Lenders’ security interest shall be perfected, provided further,
however, that notwithstanding such equal and ratable securing and sharing, the
existence of such Lien shall constitute a Default by such Loan Party in the
performance or observance of this Section 7.01.

7.02 Guaranties. Create, incur, assume or suffer to exist any Guaranties,
except:

(a) Existing Guaranties, including the Company Guaranty;

(b) Permitted Guaranties; and

(c) other Guaranties of the Company or any Subsidiary; provided that both prior
to, and after giving effect to the execution and delivery of such Guaranty, no
Default would exist.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents, including the Company Guaranty; and

(b) other Indebtedness of the Company or any Subsidiary (provided that both
prior to, and after giving effect to, the incurrence of such Indebtedness, no
Default would exist or result therefrom).

7.04 Merger or Consolidation. Merge, dissolve, liquidate or consolidate with or
into any Person, except that, if after giving effect thereto no Event of Default
would exist, this Section 7.04 shall not apply to (a) any merger or
consolidation of the Company with any one or more Persons, provided that the
Company shall be the continuing Person, (b) any merger or consolidation of a
Subsidiary of the Company with one or more Persons (other than the Company or
any other Subsidiary), provided that, (i) if the Subsidiary is a Loan Party,
such Loan Party shall be the continuing Person and (ii) if such Subsidiary is a
Wholly Owned Subsidiary, the continuing Person shall, after giving effect to
such merger or consolidation, be a Wholly Owned Subsidiary, (c) any merger or
consolidation of any Subsidiary with the Company or any one or more other
Subsidiaries, provided that, if either such Subsidiary is a Wholly Owned
Subsidiary, the continuing Person shall, after giving effect to such merger or
consolidation, be a Wholly Owned Subsidiary, (d) any sale or other transfer of
the capital stock or Equity Interest of any Subsidiary to the Company or to any
Wholly Owned Subsidiary and (e) the liquidation, winding-up or dissolution of
any Subsidiary that is not a Material Subsidiary or a Loan Party.

7.05 Dispositions. Sell, lease, license, transfer or otherwise dispose of, in a
single transaction or a series of transactions, all or substantially all of the
assets of the Company or any Material Subsidiary, provided that this
Section 7.05 shall not apply to (a) the sale or transfer of assets pursuant to
the securitization (or other similar transactions entered into in the ordinary
course of business) of such assets pursuant to an Alternative Reserve Agreement
or (b) any sale or other transfer of the capital stock or Equity Interest of any
Subsidiary to the Company or any Wholly Owned Subsidiary.

 

93



--------------------------------------------------------------------------------

7.06 Restricted Payments. Declare or make any Restricted Payment except that
(a) any Loan Party may declare and pay dividends or interest in respect of any
Hybrid Securities and Preferred Securities if, at the time of and after giving
effect to such Restricted Payment, no Default under Section 8.01(a), (f) or
(g) shall have occurred and be continuing, (b) a Loan Party may make Restricted
Payments to another Loan Party (whether directly or indirectly through another
Subsidiary), and (c) a Loan Party may make any other Restricted Payments if, at
the time of and after giving effect to such Restricted Payment, no Default shall
have occurred and be continuing. This Section 7.06 shall not prohibit the
payment of a dividend that constitutes a Restricted Payment if such Restricted
Payment is made within 45 days of the declaration thereof provided such
Restricted Payment was not prohibited by this Section 7.06 at the time of its
declaration.

7.07 Issuance or Disposition of Equity Interests. Permit any Loan Party (other
than the Company) or any Material Subsidiary to issue any of its Equity
Interests or sell, transfer or otherwise dispose of any Equity Interests of any
Loan Party (other than the Company) or Material Subsidiary to the extent that
such issuance, sale, transfer or other disposition would result in such Loan
Party or Material Subsidiary ceasing to be a Wholly Owned Subsidiary.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries and (b) any such
other transactions, payments or transfers with or to Affiliates as would not
reasonably be expected to have a Material Adverse Effect.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary (other than Special Subsidiaries or Subsidiaries, other than Material
Subsidiaries, formed or utilized in connection with an Alternative Reserve
Agreement, so long as such Alternative Reserve Agreement has been entered into
to finance the regulatory or operational requirements of an Insurance Company
and not a Risk Counterparty) to make Restricted Payments to the Company, to the
extent such limitation would have a Material Adverse Effect.

7.10 Financial Covenants.

(a) Consolidated Net Worth. Permit its Consolidated Net Worth, calculated as of
the last day of each fiscal quarter, to be less than $5,306,000,000.

(b) Ratio of Consolidated Indebtedness to Total Capitalization. Permit
Consolidated Indebtedness, calculated as of the last day of each fiscal quarter,
to exceed 35% of the sum of (i) Consolidated Indebtedness plus (ii) Adjusted
Consolidated Net Worth.

7.11 Line of Business; Acquisitions. (a) Engage in any material line of business
other than in substantially the same fields as the businesses conducted by the
Loan Parties and their Subsidiaries on the Closing Date or any business
reasonably related or incidental thereto or representing a reasonable expansion
thereof or (b) make material acquisitions of any businesses that are not in
substantially the same fields as the business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business reasonably related or
incidental thereto or representing a reasonable expansion thereof.

 

94



--------------------------------------------------------------------------------

7.12 Use of Proceeds. Not request any Borrowing or Letter of Credit, and not
use, and shall provide that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to the Administrative Agent or any Lender, or, that to the best knowledge of the
Company, would result in the violation of any Sanctions or Anti-Corruption Laws
applicable to the Company or any of its Subsidiaries.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. (i) Any amount of principal of any Loan or any L/C Obligation
is not paid when and as required to be paid herein, and in the currency required
hereunder, or (ii) any interest on any Loan or on any L/C Obligation, any fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document is not paid within five days after the same becomes due; or

(b) Specific Covenants. The Company (i) fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03 (Notices), 6.05
(Preservation of Existence), 6.11 (Use of Proceeds) or Article VII (Negative
Covenants); or (ii) fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.01 (Financial Statements), 6.02 (Certificates;
Other Information), or 6.10 (Inspection Rights), and such failure continues for
five Business Days after the earlier of (A) a Responsible Officer of the Company
having knowledge of, or should reasonably have obtained knowledge of, such
failure or (B) the Administrative Agent or a Lender giving the Company notice of
such failure; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of such
Loan Party having knowledge of such failure or (ii) the Administrative Agent or
a Lender giving the Company notice of such failure; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Company or any other
Loan Party herein, in any other Loan Document shall be incorrect or misleading
in any material respect when made or deemed made; or

 

95



--------------------------------------------------------------------------------

(e) Cross-Acceleration.

(i) The Company or any Subsidiary (other than a Non-Recourse Subsidiary):

(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Specified
Indebtedness or

(B) fails to observe or perform any other agreement or condition relating to any
such Specified Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs,

and, in either event, the effect of which default or other event is to cause:
(i) such Specified Indebtedness which does not constitute a Guarantee to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity, or (ii) such
Specified Indebtedness which constitutes a Guarantee to become payable or cash
collateral in respect thereof to be demanded, and in any such case, such failure
shall continue after the end of any applicable grace period for such payment; or

(ii) There occurs under any particular Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from:

(A) any event of default under such Swap Contract as to which the Company or any
Subsidiary (other than a Non-Recourse Subsidiary) is the Defaulting Party (as
defined in such Swap Contract) or

(B) any Termination Event (as defined under such Swap Contract) as to which the
Company or any Subsidiary (other than a Non-Recourse Subsidiary) is an Affected
Party (as defined in such Swap Contract) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than $175,000,000, and in any such case such failure shall continue
after the end of any applicable grace period for such payment; or

(f) Insolvency Proceedings, Etc.

(i) The Company, any other Loan Party or any Material Subsidiary (other than any
Non-Recourse Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

96



--------------------------------------------------------------------------------

(ii) Any Applicable Insurance Regulatory Authority shall commence a case or
other proceeding against the Company, any other Loan Party or any Material
Subsidiary (other than a Non-Recourse Subsidiary) seeking the appointment of a
trustee, receiver, custodian, administrator, liquidator or the like of such Loan
Party or any such Subsidiary, or of all or substantially all of the assets,
domestic or foreign, of such Loan Party or any such Subsidiary, or an order
granting the relief requested in such case or proceeding against such Loan Party
or any Subsidiary (other than a Non-Recourse Subsidiary) shall be entered; or

(g) Inability to Pay Debts; Attachment. (i) The Company, any other Loan Party or
any Material Subsidiary (other than any Non-Recourse Subsidiary) becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against the Company, any other Loan Party or any
Material Subsidiary (other than any Non-Recourse Subsidiary), (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding $175,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $175,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $175,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any material provision of any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or

(k) Wholly-Owned Subsidiaries. Any Loan Party (other than the Company) or any
Material Subsidiary shall cease to be a Wholly Owned Subsidiary of the Company.

 

97



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States or under any other Debtor Relief Law, the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received from or with respect to a Loan Party on account of the Obligations owed
by such Loan Party shall, subject to the provisions of Sections 2.17 and 2.18,
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations owed by such Loan Party
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations owed by such Loan Party
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of outside counsel to the respective Lenders and
the L/C Issuers and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations owed by such Loan Party
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;

 

98



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations owed by such Loan Party
constituting unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the undrawn amount of
Letters of Credit issued for the account of such Loan Party; and

Last, the balance, if any, after all of the Obligations owed by such Loan Party
have been indefeasibly paid in full, to such Loan Party or as otherwise required
by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the undrawn
amount of Letters of Credit issued for the account of a Loan Party pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit issued for the account of such Loan Party have either been
fully drawn or expired, such remaining amount shall be applied to the other
Obligations of such Loan Party, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints U.S. Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

99



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(d) The Administrative Agent shall not be deemed to have knowledge that a Change
of Control shall be deemed to have occurred unless the Administrative Agent has
received notice from a Lender or a Loan Party specifying such Change of Control.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Change of Control, the Administrative Agent shall give

 

100



--------------------------------------------------------------------------------

prompt notice thereof to the Lenders. No later than the fifteenth day after such
notice is given to the Lenders, the Required Lenders may require, in a Repayment
Notice, that all Loans be repaid and all Commitments be terminated, and, on the
earlier to occur of (x) the fifteenth day after notice is given to the Lenders
by the Administrative Agent and (y) the date on which the Administrative Agent
shall have received Repayment Notices from Lenders constituting the Required
Lenders, the Administrative Agent shall take the actions referred to in
Section 2.05(e) as so requested.

(e) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

101



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.

(b) Any resignation by U.S. Bank as Administrative Agent or any successor
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, privileges and duties
of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

(c) Notwithstanding anything to the contrary contained herein, if at any time
U.S. Bank assigns all of its Commitment and Loans pursuant to Section 10.06(b),
U.S. Bank may, (i) upon 30 days’ notice to the Company and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of U.S. Bank as L/C Issuer or Swing Line Lender, as the case may be.
If U.S. Bank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If U.S. Bank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to U.S. Bank effectively assume the obligations of U.S. Bank with
respect to such Letters of Credit.

 

102



--------------------------------------------------------------------------------

(d) If the Person serving an Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person, remove such Person as Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(e) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuers directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, L/C Agent, syndication agents, documentation
agents or other agents or arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer or L/C Agent hereunder.

 

103



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid by such Loan Party and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent against such Loan Party
(including, to the extent payable by such Loan Party, any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any such amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or an L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or an L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or an L/C Issuer in any such proceeding.

9.10 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Arrangers and their respective
Related Parties and not, for the avoidance of doubt, to or for the benefit of
the Company or any other Loan Party, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” within the meaning of
29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance the Loans, the Letters
of Credit, the Commitments or this

 

104



--------------------------------------------------------------------------------

Agreement, (ii) the transaction exemption set forth in one or more prohibited
transaction exemptions issued by the Department of Labor (each, a “PTE”), such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

(b) In addition, unless clause (i) in Section 9.10(a) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (iv) in Section 9.10(a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent, the Arrangers and their respective Related
Parties and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that: (i) none of the Administrative Agent, the
Arrangers or any of their respective Related Parties is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
other Loan Document or any documents related to hereto or thereto), (ii) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 C.F.R. § 2510.3-21) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 C.F.R. § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations), (iv) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any their respective Related Parties for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

105



--------------------------------------------------------------------------------

(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except as provided in the Section 3.03(b), no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default shall not be deemed to be an extension
or increase in the Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (but excluding any mandatory prepayments, except those required under
Section 2.05(e)(i)) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Loan Party to pay interest or Letter of Credit Fees at the
Default Rate;

 

106



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend the definition of “Alternative Currency” without the written consent
of each Lender directly affected thereby; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or under any
Loan Document or make any determination or grant any consent hereunder or under
any Loan Document without the written consent of each Lender; or

(h) change any provision of Section 1.09 without the written consent of each
Lender; or

(i) release the Company from the Company Guaranty without the written consent of
each Lender; or

(j) increase the exposure of any Lender under a Multi-Issuer Letter of Credit
without the written consent of each Lender directly affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of a Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (z) the
reduction or postponement (including extension of maturity) of principal and/or
interest payments of any Defaulting Lender shall require the consent of such
Lender.

 

107



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Loan Party, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to service of process or to notices to any Lender or L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

108



--------------------------------------------------------------------------------

(c) The Electronic System. ANY ELECTRONIC SYSTEM USED BY THE ADMINISTRATIVE
AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF SUCH ELECTRONIC SYSTEMS, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR ANY ELECTRONIC SYSTEM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, an L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through any Electronic System, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, an L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any Electronic System in order to enable such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of any Electronic System
and that may contain material non-public information with respect to the Company
or its securities for purposes of United States Federal or state securities
Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Loan Party. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

109



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuers in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or an L/C Issuer (including the fees, charges
and disbursements of any outside counsel for the Administrative Agent, any
Lender or an L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses (including the fees, charges and disbursements of any
outside counsel for any Indemnitee) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of hazardous materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any environmental liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY

 

110



--------------------------------------------------------------------------------

OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against such Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this Section 10.4(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails indefeasibly to pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers, the Swing Line Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), an L/C Issuer or a Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or such Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuers and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

111



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, an L/C Issuer or any Lender, or
the Administrative Agent, an L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section or (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender, or an Approved Fund, no
minimum amount need be assigned; and

 

112



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Approved Fund or an Affiliate of a Lender (in each case that is an NAIC
Approved Lender); provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

113



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

(vi) No Assignment Resulting in Additional Indemnified Taxes. No such assignment
shall be made to any Person that, through its Lending Offices, is not capable of
lending the applicable Alternative Currencies to the relevant Loan Parties
without the imposition of any additional Indemnified Taxes.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, an L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment

 

114



--------------------------------------------------------------------------------

and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender. Upon
request, each Loan Party (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Loan Parties and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Loan Party or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Loan Party agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment

 

115



--------------------------------------------------------------------------------

pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the Company and
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Loan Parties, to comply with Section 3.01(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

116



--------------------------------------------------------------------------------

(g) Disqualified Institutions.

(i) No assignment or participation shall be made to, and no Incremental
Commitment shall be provided by, any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person or the applicable Increase
Effective Date, as the case may be (unless the Company has consented to such
assignment or Incremental Commitment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment, participation or lncremental
Commitment). For the avoidance of doubt, with respect to any assignee or new
Lender that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee or new Lender shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Company of an
Assignment and Assumption or Joinder Agreement with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or Incremental Commitment in violation
of this clause (i) shall not be void, but the other provisions of this clause
(i) shall apply.

(ii) If any assignment or participation is made to, or any Incremental
Commitment is provided by, any Disqualified Institution without the Company’s
prior written consent in violation of clause (i) above, or if any Person becomes
a Disqualified Institution after the applicable Trade Date, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate the Commitment of such
Disqualified Institution and repay all obligations of the Company owing to such
Disqualified Institution in connection with such Commitment and/or (B) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lowest of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief

 

117



--------------------------------------------------------------------------------

Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Electronic System, including
that portion of the Electronic System that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, service providers, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or supervisory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners and bank examiners), (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, an L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company. In addition, the Administrative Agent and the Lenders may disclose this
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments hereunder.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or an L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

118



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

119



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness; Electronic Execution of
Assignments and Certain Other Documents.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

120



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Loan Party to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Loan Party (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED

 

121



--------------------------------------------------------------------------------

BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN WRITING IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between such Loan Party and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (ii) such Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) such Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) with respect to the Administrative Agent and each of the
Arrangers, each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Loan Party or any
of its Affiliates, or any other Person and (ii) neither the Administrative Agent
nor any Arranger has any obligation to such Loan Party or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their respective

 

122



--------------------------------------------------------------------------------

Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Loan Party and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to any Loan Party or its Affiliates. Each of the Loan
Parties hereby agrees not to assert any claims that it may have against the
Administrative Agent and each of the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 NAIC Approved Lender. Each Lender party to this Agreement as of the
Closing Date represents and warrants to the Company that it is an NAIC Approved
Lender.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Act. The Company shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law).

 

123



--------------------------------------------------------------------------------

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI.

CONTINUING COMPANY GUARANTY

11.01 Guaranty. The Company hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Loan Parties to
the Lenders, arising hereunder and under the other Loan Documents (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Lenders in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive for the purpose of establishing the amount of the
Obligations, absent manifest error. This Company Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Company under this
Company Guaranty, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

124



--------------------------------------------------------------------------------

11.02 Rights of Lenders. Solely in its capacity as Guarantor hereunder and not
as a borrower or in any other capacity, the Company consents and agrees that the
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Company Guaranty or
any Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuers and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, the Company consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Company under this Company Guaranty or which, but for this provision, might
operate as a discharge of the Company.

11.03 Certain Waivers. Solely in its capacity as Guarantor hereunder and not as
a borrower or in any other capacity, the Company waives (a) any defense arising
by reason of any disability or other defense of the Loan Parties or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Lender) of the liability of any Loan Party; (b) any defense
based on any claim that the Company’s obligations exceed or are more burdensome
than those of the Loan Parties; (c) the benefit of any statute of limitations
affecting the Company’ liability hereunder; (d) any right to proceed against any
of the Loan Parties, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Lender whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Lender; and (f) to the fullest extent permitted by Law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties. The Company
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Company Guaranty or of the existence, creation or incurrence
of new or additional Obligations. As provided in Section 10.14 above, this
Company Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.

11.04 Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Company to enforce this Company Guaranty whether or
not any Loan Party or any other person or entity is joined as a party.

11.05 Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Company Guaranty until all of the Obligations and
any amounts payable under this Company Guaranty have been indefeasibly paid and
performed in full and the Commitments are terminated. If any amounts are paid to
the Company in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lenders and shall forthwith be paid to the
Lenders to reduce the amount of the Obligations, whether matured or unmatured.

 

125



--------------------------------------------------------------------------------

11.06 Termination; Reinstatement. This Company Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Company Guaranty are indefeasibly paid in full in cash and
the Commitments with respect to the Obligations are terminated. Notwithstanding
the foregoing, this Company Guaranty shall continue in full force and effect or
be revived, as the case may be, if any payment by or on behalf of any Loan Party
or the Company is made, or any of the Lenders exercises its right of setoff in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Lenders in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Lenders are in possession of
or have released this Company Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Company under this
paragraph shall survive termination of this Company Guaranty.

11.07 Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Loan Party (other than the Company) owing to
the Company, whether now existing or hereafter arising, including but not
limited to any obligation of any Loan Party to the Company as subrogee of the
Lenders or resulting from the Company’s performance under this Company Guaranty,
to the indefeasible payment in full in cash of all Obligations. If the Lenders
so request, any such obligation or indebtedness of any Loan Party to the Company
shall be enforced and performance received by the Company as trustee for the
Lenders and the proceeds thereof shall be paid over to the Lenders on account of
the Obligations, but without reducing or affecting in any manner the liability
of the Company under this Company Guaranty.

11.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Company or any Loan Party under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by the Company immediately upon demand
by the Lenders.

11.09 Condition of Loan Parties. The Company acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from each
other Loan Party and any other guarantor such information concerning the
financial condition, business and operations of each Loan Party and any such
other guarantor as the Company requires, and that none of the Lenders has any
duty, and the Company is not relying on the Lenders at any time, to disclose to
the Company any information relating to the business, operations or financial
condition of each Loan Party or any other guarantor (the Company waiving any
duty on the part of the Lenders to disclose such information and any defense
relating to the failure to provide the same).

Remainder of Page Intentionally Left Blank.

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED, as the Company and as a Guarantor
By:   /s/ Brian Haynes Name:   Brian Haynes Title:   Senior Vice President and
Corporate Treasurer

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as Administrative Agent, a Lender, L/C Issuer and
Swing Line Lender By:   /s/ Mona Tavss Name:   Mona Tavss Title:   Vice
President

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Joint Syndication Agent and as a Lender By:   /s/ Hema
Kishnani Name:   Hema Kishnani Title:   Vice President

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A., as Joint Syndication Agent and as a Lender By:   /s/
Kristen M. Murphy Name:   Kristen M. Murphy Title:   Vice President

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint Syndication Agent, L/C Issuer
and as a Lender By:   /s/ William R. Goley Name:   William R. Goley Title:  
Managing Director

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:   /s/ Tatiana Ross Name:   Tatiana
Ross Title:   Vice President

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Ronnie Glenn Name:   Ronnie Glenn
Title:   Director

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:   /s/ Gordon Yip
Name:   Gordon Yip Title:   Director By:   /s/ Jorge Fries Name:  

Jorge Fries

Title:  

Managing Director

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Teresa Pereyra Name:
  Teresa Pereyra Title:   Vice President, Financial Institutions Group

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ James Cribbet Name:   James
Cribbet Title:   Senior Vice President

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagistris Name:   Donna
DeMagistris Title:   Authorized Signatory

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:   /s/ Oscar Cortez Name:   Oscar Cortez Title:
  Director

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Tim Stephens Name:   Tim Stephens
Title:   Authorized Signatory

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:   /s/ Edith L. Hornick Name:   Edith L.
Hornick Title:   Managing Director

Signature Pages to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ Shuichiro Yamane
Name:   Shuichiro Yamane Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

  

Commitment

   Applicable Percentage1  

U.S. Bank, National Association

   $78,500,000.00      9.235294117647 % 

Bank of America, N.A.

   $78,500,000.00      9.235294117647 % 

JPMorgan Chase Bank, N.A.

   $78,500,000.00      9.235294117647 % 

Wells Fargo Bank, National Association

   $78,500,000.00      9.235294117647 % 

Barclays Bank PLC

   $59,000,000.00      6.941176470588 % 

HSBC Bank USA, National Association

   $59,000,000.00      6.941176470588 % 

KeyBank National Association

   $59,000,000.00      6.941176470588 % 

Mizuho Bank, Ltd.

   $59,000,000.00      6.941176470588 % 

MUFG Bank, Ltd.

   $59,000,000.00      6.941176470588 % 

Royal Bank of Canada

   $59,000,000.00      6.941176470588 % 

Sumitomo Mitsui Banking Corporation

   $59,000,000.00      6.941176470588 % 

The Bank of New York Mellon

   $45,000,000.00      5.294117647059 % 

Credit Agricole Corporate & Investment Bank

   $39,000,000.00      4.588235294118 % 

Société Générale

   $39,000,000.00      4.588235294118 %    

 

  

 

 

 

TOTAL

   $850,000,000.00      100.00 %    

 

  

 

 

 

 

1 

To be carried out to twelfth decimal place

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

REINSURANCE GROUP OF AMERICA, INCORPORATED:

16600 Swingley Road

Chesterfield, MO 63017

Attention: Brian Haynes

Telephone: (636) 300-8838

Fax: (636) 736-7100

Electronic Mail: bhaynes@rgare.com

Website Address: www.rgare.com

With a copy to:

Bryan Cave Leighton Paisner LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, MO 63102

Attention: Karen Fries

Telephone: (314) 259-2635

Fax: (314) 259-2020

Electronic Mail: kwfries@bclplaw.com

 

Schedule 10.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments):

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, Minnesota 55402

Attention: National Syndicated Lending Services

Telephone: (866) 319-2464

Fax: (612) 303-3851

Electronic Mail: agencyserviceslcmshared@usbank.com

U.S. Bank, National Association

800 Nicollet Mall, Minneapolis, MN 55402

ABA # 091000022

Account #0006854-2160600

Beneficiary: Syndication Services

Reference: Reinsurance Group of America

(for Loan Notices):

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, Minnesota 55402

Attention: National Syndicated Lending Services

Telephone: (866) 319-2464

Fax: (612) 303-3851

Electronic Mail: agencyserviceslcmshared@usbank.com

With a copy to:

U.S. Bank, National Association

1095 Avenue of the Americas, 15th Floor

New York, New York 10036

Attention: Tenzin D. Subhar

Telephone: (917) 326-3961

Electronic Mail: tenzin.subhar@usbank.com

 

Schedule 10.02



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, Minnesota 55402

Attention: National Syndicated Lending Services

Telephone: (866) 319-2464

Fax: (612) 303-3851

Electronic Mail: agencyserviceslcmshared@usbank.com

With a copy to:

U.S. Bank, National Association

1095 Avenue of the Americas, 15th Floor

New York, New York 10036

Attention: Tenzin D. Subhar

Telephone: (917) 326-3961

Electronic Mail: tenzin.subhar@usbank.com

and

Winstead PC

2728 N. Harwood Street

Dallas, TX 75201

Attention: Jennifer D. Knapek

Telephone: (214) 745-5230

Fax: (214) 745-5390

Electronic Mail: jknapek@winstead.com

 

Schedule 10.02



--------------------------------------------------------------------------------

L/C ISSUER:

Letter of Credit Applications and Other Notices as L/C Issuer:

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, Minnesota 55402

Attention: National Syndicated Lending Services

Telephone: (920) 237-7370

Telephone: (866) 319-2464

Fax: (612) 303-3851

Electronic Mail: agencyserviceslcmshared@usbank.com

With a copy to:

U.S. Bank, National Association

1095 Avenue of the Americas, 15th Floor

New York, New York 10036

Attention: Tenzin D. Subhar

Telephone: (917) 326-3961

Electronic Mail: tenzin.subhar@usbank.com

SWING LINE LENDER:

Swing Line Loan Notices and Other Notices as Swing Line Lender:

U.S. Bank, National Association

U.S. Bancorp Center

800 Nicollet Mall

BC-MN-H03L

Minneapolis, Minnesota 55402

Attention: National Syndicated Lending Services

Telephone: (866) 319-2464

Fax: (612) 303-3851

Electronic Mail: agencyserviceslcmshared@usbank.com

With a copy to:

U.S. Bank, National Association

1095 Avenue of the Americas, 15th Floor

New York, New York 10036

Attention: Tenzin D. Subhar

Telephone: (917) 326-3961

Electronic Mail: tenzin.subhar@usbank.com

 

Schedule 10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date: ___________, _____

 

To:

U.S. Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 21, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Reinsurance Group of America, Incorporated, a
Missouri corporation (the “Company”), the Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The Company hereby requests:

 

  ☐

A Borrowing of Loans

 

  ☐

A conversion of Loans

 

  ☐

A continuation of Eurocurrency Rate Loans

 

  1.

On _________________________________ (a Business Day).

 

  2.

In the principal amount of ___________________________.

 

  3.

Comprised of ___________________________________________.

[Base Rate Loans or Eurocurrency Rate Loans]

 

  4.

In the following currency: ________________________

 

  5.

For Eurocurrency Rate Loans: with an Interest Period of ______ months.

[Remainder of Page Intentionally Left Blank]

 

 

A - 1

Form of Loan Notice



--------------------------------------------------------------------------------

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED By:        Name:   Title:

 

A - 2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To:

U.S. Bank, National Association, as Swing Line Lender

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 21, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Reinsurance Group of America, Incorporated, a
Missouri corporation (the “Company”), the Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On __________________________ (a Business Day).

 

  2.

In the amount of $___________________.

[Remainder of Page Intentionally Left Blank]

 

B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED By:        Name:   Title:

 

B - 2

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

_______________, 20___

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Company under that
certain Credit Agreement, dated as of August 21, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Reinsurance Group of America, Incorporated, a Missouri corporation, the
Loan Parties from time to time party thereto, the Lenders from time to time
party thereto, and U.S. Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED By:        Name:   Title:

 

C - 1

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:_________________,

 

To:

U.S. Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 21, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Reinsurance Group of America, Incorporated, a
Missouri corporation (the “Company”), the Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate
(this “Certificate”) to the Administrative Agent on the behalf of the Company,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Company in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by such financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) each Loan Party contained in
Article V of the Agreement (other than Section 5.06) and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

[Remainder of Page Intentionally Left Blank]

 

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________, 20__.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED By:        Name:   Title:

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.10(a) – Consolidated Net Worth.  

Consolidated Net Worth at Statement Date [defined as consolidated stockholders’
equity of the Company and its Consolidated Subsidiaries (without any adjustments
included in “accumulated other comprehensive income or loss” according to FASB
ASC 220)]:

   $ _______________  

Minimum Required:

   $        5,306,000,000  

Compliance [Yes or No]:

     _______________   II.   Section 7.10(b) – Consolidated Indebtedness to
Total Capitalization.  

A. Consolidated Indebtedness at Statement Date:

   $ _______________  

B. Adjusted Consolidated Net Worth at Statement Date:

  

1.  Consolidated Net Worth (Line I.A):

   $ _______________  

2.  consolidated Mandatorily Redeemable Stock (except to the extent deducted in
calculating Consolidated Net Worth):

   $ _______________  

3.  aggregate outstanding amount of Hybrid Securities (not in excess of Hybrid
Exclusion Amount):

   $ _______________  

4.  Adjusted Consolidated Net Worth (Lines II.B.1–II.B.2+II.B.3):

   $ _______________  

Maximum Permitted [35% of (Lines II.A+II.B.4)]:

     _______________  

Compliance [Yes or No]:

     _______________  

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                                      

 

2.

Assignee:                                                                      

   

      for Assignee, indicate Affiliate of [identify Lender]

 

3.

Loan Party: Reinsurance Group of America, Incorporated

 

4.

Administrative Agent: U.S. Bank, National Association, as the administrative
agent under the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of August 21, 2018, among
Reinsurance Group of America, Incorporated, a Missouri corporation, the other
Loan Parties, the Lenders from time to time party thereto, and U.S. Bank,
National Association, as Administrative Agent, Swing Line Lender and L/C Issuer

 

E - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Assignor      Assignee      Aggregate
Commitments for all
Lenders      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment     CUSIP
Number         $ _____________      $ __________        ________ %          $
_____________      $ __________        ________ %          $ _____________     
$ __________        ________ %   

 

7.

Trade Date: __________________

Effective Date: __________________, 20__.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Name:   Title:

 

E - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Consented to and Accepted:

 

U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:        Name:   Title: [Consented to: REINSURANCE
GROUP OF AMERICA, INCORPORATED By:        Name:   Title:]

 

E - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v), and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

E - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

LOAN PARTY REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, _____

 

To:

U.S. Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

This Loan Party Request and Assumption Agreement is made and delivered pursuant
to Section 2.14 of that certain Credit Agreement, dated as of August 21, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Reinsurance Group of America,
Incorporated, a Missouri corporation (the “Company”), the Loan Parties from time
to time party thereto, the Lenders from time to time party thereto, and U.S.
Bank, National Association, as Administrative Agent, Swing Line Lender and L/C
Issuer, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Loan Party Request and
Assumption Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that [____________], a ___________ (the “Applicant Loan Party”)
is a Subsidiary of the Company.

The documents and information required to be delivered to the Administrative
Agent under Section 2.14 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

Complete if the Applicant Loan Party is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Applicant Loan Party is
_____________.

Complete if the Applicant Loan Party is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Applicant Loan
Party by its jurisdiction of organization and the name of such jurisdiction are
set forth below:

 

Identification Number

  

Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the Loan
Party Notice for the Applicant Loan Party, the Applicant Loan Party shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Applicant Loan Party would have
had if the Applicant Loan Party had been an original party to the Credit
Agreement as a Loan Party. Effective as of the date of the Loan Party Notice for
the Applicant Loan Party, the Applicant Loan Party confirms its acceptance of,
and consents to, all representations and warranties, covenants, and other terms
and provisions of the Credit Agreement.

The parties hereto hereby request that the Applicant Loan Party be entitled to
[receive Loans] [and/or] [have Letters of Credit issued for its account] under
the Credit Agreement, and understand, acknowledge and agree that neither the
Applicant Loan Party nor the Company on its behalf shall have any right to
request any [Loans] [and/or] [Letters of Credit] for its account unless and
until the date two Business Days after the effective date designated by the
Administrative Agent in a Loan Party Notice delivered to the Company and the
Lenders pursuant to Section 2.14 of the Credit Agreement.

 

F - 1

Loan Party Request and Assumption Agreement



--------------------------------------------------------------------------------

This Loan Party Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.

THIS LOAN PARTY REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

F - 2

Loan Party Request and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Party Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

REINSURANCE GROUP OF AMERICA, INCORPORATED By:        Name:   Title: [APPLICANT
LOAN PARTY] By:        Name:   Title:

 

F - 3

Loan Party Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT G

LOAN PARTY NOTICE

Date: ___________, _____

 

To:

Reinsurance Group of America, Incorporated, and

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Loan Party Notice is made and delivered pursuant to Section 2.14 of that
certain Credit Agreement, dated as of August 21, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Reinsurance Group of America, Incorporated, a
Missouri corporation (the “Company”), the Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Loan Party Notice and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a Loan
Party and may receive [Loans] [and/or] [Letters of Credit] for its account on
the terms and conditions set forth in the Credit Agreement.

The Loan Party’s jurisdiction of organization is [___________] and the Loan
Party’s tax identification number is [_____________].

With respect to all documents and information required to be provided by the
Loan Party under Section 2.14(b) of the Credit Agreement, the Administrative
Agent has provided all documents and information provided by the Loan Party to
the Lenders.

This Loan Party Notice shall constitute a Loan Document under the Credit
Agreement.

[Remainder of Page Intentionally Left Blank]

 

G - 1

Loan Party Notice



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:        Name:   Title:

 

G - 2

Loan Party Notice



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
August 21, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Reinsurance Group of
America, Incorporated, a Missouri corporation (the “Company”), the Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
and U.S. Bank, National Association, as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(f)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ___________, 20___

 

H – 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
August 21, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Reinsurance Group of
America, Incorporated, a Missouri corporation (the “Company”), the Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
and U.S. Bank, National Association, as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(f)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:        Name:   Title:

Date:                     , 20___

 

H – 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
August 21, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Reinsurance Group of
America, Incorporated, a Missouri corporation (the “Company”), the Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
and U.S. Bank, National Association, as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(f)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:        Name:   Title:

Date:                     , 20___

 

H – 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
August 21, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Reinsurance Group of
America, Incorporated, a Missouri corporation (the “Company”), the Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
and U.S. Bank, National Association, as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(f)(ii)(B) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:        Name:   Title:

Date:                     , 20___

 

H – 4

Form of U.S. Tax Compliance Certificate